

Exhibit 10.1








THE SYMBOL “[*]” DENOTES PLACES WHERE CERTAIN IDENTIFIED INFORMATION HAS BEEN
EXCLUDED FROM THE EXHIBIT BECAUSE IT IS BOTH (i) NOT MATERIAL AND (ii) WOULD
LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED














ASSET PURCHASE AND CONTRIBUTION AGREEMENT BY AND AMONG
YAPSTONE, INC.,


PRIORITY REAL ESTATE TECHNOLOGY, LLC, AND PRIORITY TECHNOLOGY HOLDINGS, INC.
DATED MARCH 22, 2019






--------------------------------------------------------------------------------





Table of Contents
Page



ARTICLE I    DEFINITIONS; CONSTRUCTION    1
1.1
Defined Terms    1

1.2
Additional Defined Terms    6

1.3
Construction    8

1.4
Exhibits and the Seller Disclosure Schedule    8

1.5
Knowledge    8

ARTICLE II    SALE AND CONTRIBUTION OF ASSETS AND ASSUMPTION
OF LIABILITIES    9
2.1
Sale and Contribution of Assets    9

2.2
Assets Defined    9

2.3
Excluded Assets    9

2.4
Assumption of Liabilities    11

2.5
Excluded Liabilities    11

2.6
Consents of Third Parties    11

2.7
Bulk Sales    12

2.8
Wrong Pocket    12

2.9
Withholding    12

ARTICLE III    PURCHASE PRICE AND CLOSING    13
3.1
Purchase Price; Delivery of Funds; Contribution    13

3.2
Allocation of Purchase Price and Contribution    14

3.3
Closing; Closing Deliverables    14

ARTICLE IV    REPRESENTATIONS AND WARRANTIES OF SELLER    16
4.1
Due Organization, Good Standing    16

4.2
Authorization; Noncontravention    16

4.3
Consents and Approvals    17

4.4
Financial Statements    17

4.5
Absence of Certain Changes    17

4.6
Title to Assets    18

4.7
Contracts    18

4.8
Litigation    19

4.9
Tax Matters    19

4.10
Compliance with Laws    20

4.11
Sufficiency of Assets    21

4.12
Open Source Software    21

4.13
Finders; Brokers    21

4.14
Exclusivity of Representations    21

ARTICLE V    REPRESENTATIONS AND WARRANTIES OF PURCHASER    21
5.1
Due Organization, Good Standing and Power of Purchaser    21

5.2
Authorization; Noncontravention    21

5.3
Consents and Approvals    22





--------------------------------------------------------------------------------




Table of Contents (continued)
Page
5.4
Finders; Brokers    22

5.5
Availability of Funds; Solvency    22

5.6
Capitalization    22

5.7
Compliance with Laws    23

5.8
Title to Assets    23

5.9
Litigation    23

5.10
Financial Statements    23

5.11
Tax Matters    23

5.12
Certain Transactions    24

5.13
Exclusivity of Representations    24

ARTICLE VI    COVENANTS    24
6.1
Confidentiality    24

6.2
Public Announcements    25

6.3
Post-Closing Access to Records; Reporting Obligations; Personnel; Litigation
Support    25

6.4
Tax Matters    26

6.5
Domain Names    26

6.6
Parent Guarantee of Purchaser Indemnification Obligations    27

6.7
Further Assurances    27

ARTICLE VII    SURVIVAL; INDEMNIFICATION    28
7.1
Survival of Representations and Warranties    28

7.2
Indemnification by Seller    28

7.3
Indemnification by Purchaser    28

7.4
Limitation on Indemnification    29

7.5
Losses Net of Insurance, etc    29

7.6
Indemnification Procedure    30

7.7
Third-Party Claims.    30

7.8
Tax Treatment of Indemnities    32

7.9
Offset    32

7.10
Materiality Scrape    32

7.11
Exclusive Remedies    32

ARTICLE VIII    MISCELLANEOUS    32
8.1
Expenses    32

8.2
Extension; Waiver    32

8.3
Notices    33

8.4
Entire Agreement    33

8.5
Binding Effect; Benefit; Assignment    34

8.6
Amendment and Modification    34

8.7
Counterparts    34

8.8    Applicable Law; Submission to Jurisdiction; Consent to Service of Process
.34 8.9    Severability    35
8.10
Specific Enforcement    35





--------------------------------------------------------------------------------




Table of Contents (continued)
Page
8.11
Waiver of Jury Trial    35

8.12
Rules of Construction    35

8.13
Non-Recourse    35

8.14
Time of Essence    35







--------------------------------------------------------------------------------





ASSET PURCHASE AND CONTRIBUTION AGREEMENT


This ASSET PURCHASE AND CONTRIBUTION AGREEMENT (this “Agreement”) is
made and entered into as of March 22, 2019 by and among YapStone, Inc., a
Delaware corporation (“Seller”), Priority Real Estate Technology, LLC, a
Delaware limited liability company (“Purchaser”) and, solely for purposes of
Section 6.6, Section 8.5, Section 8.8, Section 8.11 and Section 8.12, Priority
Technology Holdings, Inc., a Delaware corporation (“Parent”). Capitalized terms
used herein not otherwise defined have the meanings ascribed to them in Section
1.1.


W I T N E S S E T H:


WHEREAS, among other lines of business, Seller is engaged in the RentPayment,
DuesPayment and StorageRentPayment businesses, through which Seller facilitates
acceptance of electronic payments via credit cards, debit cards, and prepaid
cards, including providing payment authorization, clearing and settlement
services and providing certain other value-added services (including fraud
monitoring, detection and mitigation, and other management services) in
connection with Seller’s “RentPayment,” “DuesPayment” and “StorageRentPayment”
brands;


WHEREAS, Purchaser desires to purchase and, as applicable, acquire and accept
from Seller, and Seller desires to sell and, as applicable, contribute, assign
and deliver to Purchaser, on the terms and subject to the conditions of this
Agreement, all of the Assets as set forth in this Agreement, in consideration
for the Purchase Price and in exchange for the issuance by Purchaser to Seller
of preferred equity in Purchaser (the “Contribution”), on the terms and subject
to the conditions of this Agreement (the “Purchase”); and


WHEREAS, concurrently with the execution and delivery of this Agreement,
Purchaser and Seller desire to enter into, among others, (i) a services
agreement (the “Services Agreement”), (ii) a license agreement (the “License
Agreement”), pursuant to which, among other things, Seller will provide to
Purchaser a license to use certain software and related documentation and
certain Intellectual Property that has been used with respect to the Rent, Dues
and Storage Activities and is referred to internally by Seller as the “RP Stack”
(collectively, the “Software”), (iii) in connection with the Contribution,
together with the other members of Purchaser, an amended and restated limited
liability company agreement of Purchaser (the “Operating Agreement”), and (iv)
an award agreement pursuant to which Seller will receive Class B Preferred Units
(as defined in the Operating Agreement) of Purchaser (the “Award Agreement”).


NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
representations, warranties and agreements contained herein, the Parties,
intending to be legally bound, hereby agree as follows:


ARTICLE I DEFINITIONS; CONSTRUCTION
1.1
Defined Terms.    When used in this Agreement, the following terms shall have
the

respective meanings specified below:


“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), with respect to any Person, means the possession, directly or
indirectly, of the power to direct or




1

--------------------------------------------------------------------------------





cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by Contract or otherwise.


“Ancillary Documents” means the Services Agreement and the License Agreement.


“Benefit Plan” means each plan, fund, program, agreement, arrangement, policy or
scheme providing for employee benefits or for the remuneration, direct or
indirect, of current or former employees, directors, managers, members,
officers, consultants, independent contractors, contingent workers or leased
employees or the spouses, beneficiaries or dependents of any of them (whether
written or oral), including, without limitation, each deferred compensation,
bonus, incentive compensation, pension, retirement, stock purchase, stock option
and other equity compensation plan or program, each “welfare” plan (within the
meaning of Section 3(1) of ERISA, determined without regard to whether such plan
is subject to ERISA), each “pension” plan (within the meaning of Section 3(2) of
ERISA, determined without regard to whether such plan is subject to ERISA), each
employment, severance termination, health, vacation, paid time off, summer
hours, supplemental unemployment benefit, long term disability, short term
disability, life insurance, hospitalization insurance, medical, prescription,
surgical, dental, legal, fringe benefit plan, fund, program, agreement, policy
or arrangement, and each other employee benefit plan, fund, program, agreement,
policy or arrangement, in each case that is sponsored, maintained or contributed
to, or required to be contributed to, by Seller or an ERISA Affiliate.


“Business Day” means any day except a Saturday, a Sunday or any other day on
which commercial banks are required or authorized to close in New York, New
York.


“Code” means the United States Internal Revenue Code of 1986, as amended, and
the regulations and rulings promulgated and issued thereunder.


“Confidential Information” means all information, data, documents, reports,
agreements, interpretations, forecasts and records (whether in oral or written
form, electronically stored or otherwise) containing or otherwise reflecting
material information concerning the Assets. The term “Confidential Information”
shall not include information that (a) is or becomes generally available to the
public, other than as a result of disclosure by Seller or its Representatives in
violation of this Agreement, (b) becomes available to Seller or its
Representatives after the date hereof from a Person other than Purchaser on a
non- confidential basis, provided that such Person was not known by Seller or
its Representatives to be bound by a confidentiality agreement with, or other
contractual, legal or fiduciary obligation of confidentiality to, Purchaser with
respect to such materials, (c) has appeared in Seller’s audited and unaudited
financial statements prior to the date hereof, or that is required to appear in
Seller’s financial statements in the future;
(d) has appeared as part of financial projections shared with third parties
prior to the date hereof; (e) has been or will be required to be disclosed in
order for Seller to timely comply with any of its present or future regulatory
requirements, money transmitter obligation or money service business obligations
in connection with Seller’s business or (f) was or is independently developed by
Seller or its Representatives without use of any Confidential Information.


“Contract” means any note, bond, mortgage, indenture, guaranty, license,
franchise, agreement, understanding, arrangement, contract, commitment, letter
of intent, or other instrument or obligation, and any amendments thereto in each
case that is legally binding.


“Domain Names” means internet web sites and internet domain names, including all
related internet protocol addresses, and including common law and statutory
rights therein and therefor, and further including goodwill relating thereto,
registrations and renewals thereof, and applications for registration therefor.




2

--------------------------------------------------------------------------------





“DuesPayment” means the business that Seller engages in to enable a homeowners’
association (“HOA”) to accept periodic dues payments from homeowner members of
the HOA. Under a management contract between the HOA and each homeowner, the
homeowner pays dues, in exchange for which the HOA manages the residential
subdivision where the homeowner lives, providing a specified range of
maintenance, security and other services. Under the applicable client services
agreement between Seller and the HOA, the homeowner dues payments are processed
and/or settled through Seller. Without limiting the generality of the foregoing,
Seller currently provides the foregoing services via the DuesPayment.com
website.


“Effective Date” means 11:59 p.m. EST on February 28, 2019.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.


“ERISA Affiliate” means any Person that, together with Seller, would be deemed a
“single employer” within the meaning of Section 414 of the Code.


“ERISA Affiliate Plan” means each Benefit Plan sponsored or maintained or
required to be sponsored or maintained at any time by any ERISA Affiliate, or to
which such ERISA Affiliate makes or has made, or has had an obligation to make,
contributions at any time.


“Files and Records” means files, documents, books and other records, including
merchant lists; records generated from completed or active merchant transactions
(including billing, payment and dispute histories, credit information and
similar data but excluding any personal confidential information of any user of
Seller’s platform); business, financial records and correspondence with
merchants; data; process instructions; statistics, and other technical and
financial information of Seller, in each case, to the extent relating to the
Assets.


“Fraud” means actual fraud with intent to deceive.


“Governmental Entity” means any federal, state, or local court, arbitral
tribunal, administrative agency or commission or other governmental or
regulatory agency or authority or any securities exchange or any other body
exercising legislative or police powers having the force of Law.


“Indebtedness” means (a) any indebtedness for borrowed money or issued in
substitution for or exchange of indebtedness for borrowed money, (b) any
indebtedness evidenced by any note, bond, debenture, or other debt securities,
(c) any indebtedness for the deferred purchase price of property or services
with respect to which a Person is liable, contingently or otherwise, as obligor
or otherwise (other than trade payables and other current Liabilities incurred
in the ordinary course of business as it pertains to ownership of the Assets),
(d) any obligations under capitalized leases with respect to which a Person is
liable as obligor (to the extent such capitalized leases are not included in the
Assets), (e) any indebtedness secured by a Lien on a Person’s assets, (f) any
distributions, loans or advances payable to any of such Person’s Affiliates,
members, shareholders, or partners as of the Closing which are not paid at
Closing, (g) in respect of any obligations of the type referred to in clauses
(a) through (e) of any Person for the payment of which Seller is responsible or
liable, directly or indirectly, as obligor, guarantor, surety, or otherwise,
including guarantees of such obligations, (h) in respect of any obligations of
the type referred to in clauses
(a) through (f) of any Person that is secured by (or for which the holder of
such obligations has an existing right, contingent or otherwise, to be secured
by) any Lien on any property or asset of Seller, (i) all obligations of Seller
in respect of performance bonds, banker’s acceptances and letters of credit,
including standby letters of credit, (j) all obligations under derivative,
hedging, swap, foreign exchange or similar instruments, and (k) any accrued
interest, prepayment penalties, and premiums on any of the foregoing.


3

--------------------------------------------------------------------------------





“Intellectual Property” means any of the following in any jurisdiction
throughout the world: (a) patents, patent applications, patent disclosures and
inventions, including any continuations, divisions, continuations-in-part,
renewals and reissues for any of the foregoing; (b) Domain Names, trademarks,
service marks, trade dress, trade names, logos, slogans, and corporate names,
and registrations and applications for registration thereof, together with all
of the goodwill associated therewith; (c) copyrights (registered or
unregistered) and copyrightable works and registrations and applications for
registration thereof; (d) mask works and registrations and applications for
registration thereof; (e) computer software (excluding shrink wrap software);
and (f) copies and tangible embodiments of any of the foregoing (in whatever
form or medium).


“IRS” means the United States Internal Revenue Service.


“Law” means any statute, law, ordinance, policy, rule or regulation of any
Governmental Entity and all binding and applicable judicial interpretations
thereof.


“Liabilities” means any and all Indebtedness, Taxes, liabilities, obligations,
and commitments, whether accrued or fixed, express or implied, known or unknown,
absolute or contingent, matured or unmatured or determined or determinable.


“Liens” means any liens, security interests, encumbrances, claims, easements,
mortgages, charges, indentures, deeds of trust, or any other encumbrances of any
kind.


“Long-Term Rental” means the rental of residential or other property
characterized by the tenant or renter signing a lease or rental agreement
affording the tenant or renter an exclusive right to use and occupy the property
to which the lease or rental agreement relates, to the exclusion of others
(including the landlord), for an agreed period of time in excess of a daily,
weekly or monthly rental period, and shall exclude Short-Term Rentals.


“Losses” means, without duplication, losses, damages, Liabilities, fines, fees,
out-of- pocket costs and expenses, including reasonable attorneys’ fees and
disbursements; provided that Losses shall not include consequential, special,
indirect, punitive or other exemplary damages.


“Marketplace” means a third-party owned or operated e-commerce website that
connects unaffiliated buyers and unaffiliated sellers of goods or services all
within one platform, for the purposes of helping facilitate buying, renting or
leasing of the goods or services. Marketplaces include, for example, e-commerce
websites that connect passengers with drivers, and potential tenants or renters
seeking to rent or lease rental properties with PMC/Os seeking potential tenants
or renters for the properties they own or manage (e.g., HomeAway or RentPath).
For the avoidance of doubt, the definition of Marketplace is not intended to
restrict Purchaser’s right to use the Licensed Materials (as defined in the
License Agreement) in connection with Purchaser’s business done through RadPad
or to allow third-party merchants to license RadPad for use on their own payment
websites.


“Money Transmitter Laws” means any Law relating to the regulation of the
business of the transmission of money or funds and the sale or issuance of
payment instruments.


“Money Transmitter Licenses” means any Permits issued, granted, given, or
otherwise made available by, under or pursuant to any Money Transmitter Law.


“Open Source Software” means any software that is licensed, distributed or
conveyed under a Contract that requires as a condition of its distribution that
it be disclosed or distributed in source code form, delivered at no charge or be
licensed, distributed or conveyed under the same terms as such


4

--------------------------------------------------------------------------------





Contract; “Open Source Software” includes, without limitation, software licensed
under the GNU’s General Public License or Lesser/Library General Public License,
the Apache License, or any derivative thereof, and any license listed at
www.opensource.org.


“Order” means any judgment, order, injunction, decree, writ, award, or ruling of
any Governmental Entity.


“Overlap Period” means with respect to the Assets, any taxable year or other
taxable period beginning on or before and ending after the Effective Date.


“Parties” means Purchaser and Seller and, solely for purposes of Section 6.6,
Section 8.5, Section 8.8, Section 8.11 and Section 8.12, Parent.


“Permits” means all federal, state and local permits, approvals, licenses,
authorizations, certificates, registrations, exemptions and orders from
Governmental Entities that are necessary for the operation of Seller’s business
as presently conducted.


“Permitted Liens” means (a) Liens for Taxes not yet due and payable or which may
thereafter be paid without penalty or that are being contested in good faith by
appropriate proceedings, (b) mechanics’, carriers’, workmen’s, repairmen’s or
other like Liens arising in the ordinary course of business securing amounts
that are not past due or which are contested in good faith, (c) zoning,
entitlement and other land use and environmental regulations to the extent such
regulations are not individually or in the aggregate material, (d) Liens related
to workers’ compensation and other similar statutory regimes, (e) all other
matters affecting title that have been waived or consented to by Purchaser, (f)
Liens that will be released as of the Closing, and (g) claims or restrictions
arising under this Agreement.


“Person” means and includes an individual, a partnership, a limited partnership,
a limited liability partnership, a joint venture, a corporation, a limited
liability company, an association, a trust, an unincorporated organization, a
group and a Governmental Entity.


“PMC/O” means a property management company or property owner.


“Purchase Price” means the sum of $65,000,000.


“Pre-Effective Date Period” means all taxable years or other taxable periods to
the extent related to the Assets that end on or before the Effective Date and,
with respect to any Overlap Period, the portion of such period ending as of the
Effective Date.


“Operating Agreement” means that certain Second Amended and Restated Limited
Liability Company Agreement of Purchaser, dated as of the date hereof.


“Rent, Dues and Storage Activities” means the services that Seller offers
through the RentPayment, DuesPayment and StorageRentPayment businesses as of the
Effective Date but excludes the Retained Business. For the avoidance of doubt,
the definition of Rent, Dues and Storage Activities is not intended to restrict
Seller’s right to conduct any of the Retained Business.


“RentPayment” means the business that Seller engages in to enable a PMC/O to
accept rental payments from its tenants or renters. Under the applicable lease,
tenants make rental payments to the PMC/O in exchange for which the PMC/O
provides the tenants with rental services ranging from providing living
accommodation to providing maintenance and management of the apartment property.
Under the applicable client services agreement between Seller and the PMC/O, the
rental payments are


5

--------------------------------------------------------------------------------





processed and/or settled through Seller. Without limiting the generality of the
foregoing, Seller currently provides RentPayment via the RentPayment.com
website.


“Representatives” of any Person means such Person’s directors, managers,
officers, employees, agents, attorneys, consultants, advisors or other Persons
acting on behalf of such Person at their request.


“Retained Business” means, collectively, Seller’s services to or in connection
with (a) Contracts other than Assumed Contracts as of and after the Effective
Date, (b) Marketplaces or Marketplace providers or operators, including Seller’s
Marketplace partners in the Long-Term Rental and Short-Term Rental verticals,
(c) vacation rental customers, (d) TOPS where Seller’s payment processing
services are available to TOPS for pay-in or vendor pay-out services, (e) any
TOPS customers serviced by Seller through Seller’s payment processing services
that are embedded as the primary payment service available to TOPS customers;
and (f) RentPath and RentPath’s affiliated businesses, including the AG Sites
services.


“Short-Term Rental” means rental of residential or other property for short-term
occupancy on a daily, weekly or monthly basis, such as for corporate housing or
vacation rentals (including bed-n-breakfast establishments and inns).


“StorageRentPayment” means the business that Seller engages in to enable a
self-storage unit PMC/O to accept rental payments from its storage unit renters.
Under the applicable contract between the PMC/O and the storage unit renter, the
storage unit renter makes rental payments to the PMC/O, in exchange for which
the PMC/O provides storage unit rental services ranging from the provision of
the storage units to related management and maintenance services. Under the
applicable client services agreement between Seller and the PMC/O, the rental
payments are processed and/or settled through Seller. Without limiting the
generality of the foregoing, Seller currently provides the foregoing services
via the StorageRentPayment.com website.


“Taxes” means all taxes, assessments, charges, duties, fees, levies or other
governmental charges of any kind, including all United States federal, state,
local, foreign and other income, franchise, profits, gross receipts, capital
gains, capital stock, transfer, sales, use, value added, occupation, property,
unclaimed property, escheat, excise, severance, windfall profits, stamp,
license, payroll, social security, withholding, workers compensation,
unemployment taxes and other taxes, assessments, charges, duties, fees, levies
or other governmental charges of any kind whatsoever in the nature of taxes, all
estimated taxes, deficiency assessments, additions to tax, penalties and
interest.


“Tax Return” means any return, declaration, election, disclosure, report, claim
for refund, statement or information report or filing filed or required to be
filed with any Governmental Entity with respect to Taxes, including any
schedules attached thereto and including any amendment thereof.


“TOPS” means TOPS Software, LLC.


“Treasury Regulations” means the Treasury Regulations promulgated pursuant to
the Code, as amended from time to time, including the corresponding provisions
of any successor regulations.


1.2    Additional Defined Terms. In addition to the terms defined in Section
1.1, additional defined terms used herein shall have the respective meanings
indicated in the sections referenced opposite such term below:




6

--------------------------------------------------------------------------------





Defined Term    Section
Action    4.8
Affiliate Commissions Reports    4.4(b)
Agreed Claims    7.6(d)
Agreement    Preamble
Assets    2.2
Assumed Contracts    2.2(a)
Assumed Liabilities    2.4
Award Agreement    Recitals
Cash Cap    7.4(c)
Claim Certificate    7.6(a)
Closing    3.3(a)
Closing Date    3.3(a)
Closing Statement    3.3(b)(vii)
Collateral Source    7.5
Contribution    Recitals
Deductible    7.4(b)
Distributed Software    4.12
Equity Forfeiture Cap    7.4(c)
Excluded Assets    2.3
Excluded Liabilities    2.5
Financial Statements    4.4(a)
Fundamental Representations    7.1
GAAP    5.10
Indemnified Party    7.6(a)
Indemnifying Party    7.6(a)
Interim Amount    3.1(c)
Interim Statement    3.1(c)
Knowledge of Seller    1.5
License Agreement    Recitals
Material Contract    4.7(a)
Nonassignable Right    2.6
Objection Notice    3.1(c)
Operating Agreement    Recitals
Parent    Preamble
PIPH    5.6(a)
Purchase    Recitals
Purchaser    Preamble
Purchaser Financial Statements    5.10
Purchaser Fundamental Representations    7.1
Purchaser Guaranteed Obligations    6.6(a)
Purchaser Indemnitees    7.2
Reference Date    4.5(a)
Registrar    6.5
Seller    Preamble
Seller Disclosure Schedule    ARTICLE IV
Seller Fundamental Representations    7.1
Seller Indemnitees    7.3
Services Agreement    Recitals
Software    Recitals




7

--------------------------------------------------------------------------------





Standard Exceptions    4.2(a)
Third-Party Claim    7.7(a)
Transfer Taxes    6.4(a)
Units    5.6(a)


1.3
Construction. In this Agreement, unless the context otherwise requires:



(a)    words expressed in the singular number shall include the plural and vice
versa; words expressed in the masculine shall include the feminine and neuter
gender and vice versa;


(b)    references in this Agreement to Articles, Sections, Exhibits, Sections of
the Seller Disclosure Schedule, the Preamble and the Recitals are references to
articles, sections, exhibits, the disclosure schedule, the preamble and the
recitals of this Agreement unless otherwise indicated, and the descriptive
headings of the several Articles and Sections of this Agreement, and Sections of
the Seller Disclosure Schedule are inserted for convenience only, do not
constitute a part of this Agreement and shall not affect in any way the meaning
or interpretation of this Agreement;


(c)    any capitalized terms used in any Schedule (including the Seller
Disclosure Schedule) or Exhibit but not otherwise defined therein shall have the
meaning as defined in this Agreement;


(d)    the phrases “delivered” or “made available” shall mean that the
information referred to has been physically or electronically delivered to the
relevant parties (including, in the case of “made available” to Purchaser,
material that has been posted, retained and thereby made available to Purchaser
through an on-line “virtual data room” established by or on behalf of Seller;


(e)    the words “hereof”, “herein”, “hereto” and “hereunder”, and words of
similar import, shall refer to this Agreement as a whole and not to any
provision of this Agreement;


(f)    this “Agreement” or any other agreement or document shall be construed as
a reference to this Agreement or, as the case may be, such other agreement or
document as the same may have been, or may from time to time be, amended,
varied, novated or supplemented;


(g)
references to “day” or “days” are to calendar days;



(h)    “include”, “includes”, and “including” are deemed to be followed by
“without limitation” whether or not they are actually followed by such words or
words of similar import;


(i)
the word “or” shall not be exclusive and may also mean “and/or” as the context

requires; and


(j)    references to “Dollars”, “dollars” or “$”, without more are to the lawful
currency of United States of America.


1.4    Exhibits and the Seller Disclosure Schedule. The Exhibits and the Seller
Disclosure Schedule are incorporated into and form an integral part of this
Agreement.


1.5    Knowledge. When any representation, warranty, covenant or agreement
contained in this Agreement is expressly qualified by reference to the
“Knowledge of Seller” or words of similar import, it shall mean any matter or
fact actually known, or that should have been known following due inquiry, by
Thomas Villante, David Weiss, Jerry Ulrich, David Durant or Scott Stockberger.




8

--------------------------------------------------------------------------------





ARTICLE II


SALE AND CONTRIBUTION OF ASSETS AND ASSUMPTION OF LIABILITIES


2.1    Sale and Contribution of Assets. Upon the terms and subject to the
conditions of this Agreement, as of the Closing Date Purchaser hereby purchases
or, as applicable, acquires and accepts from Seller, and Seller hereby sells,
conveys, transfers, assigns, contributes and delivers to Purchaser, all of
Seller’s right, title and interest in and to the Assets, in each case, free and
clear of any Liens and Orders of any kind whatsoever, except Permitted Liens.


2.2    Assets Defined. Notwithstanding anything else herein to the contrary,
“Assets” means all of Seller’s right, title and interest in, to and under the
following assets (in each case, other than the Excluded Assets):


(a)    all right, title, and interest in each Contract listed on Section 2.2(a)
of the Seller Disclosure Schedule and any other Contract that generates revenue
that is derived from the Rent, Dues and Storage Activities, including those
captured in the Affiliate Commissions Reports, and including all rights to
receive payments or commissions under such Contracts for transactions initiated
on or after the Effective Date (the “Assumed Contracts”); provided, however,
that “Assumed Contracts” shall not include any Contracts made in connection with
or arising out of the Retained Business;


(b)    the Files and Records to the extent related primarily to the Rent, Dues
and Storage Activities; provided, however, that Seller shall be able to retain
copies of the same;


(c)    sales literature, promotional literature, and other selling and
advertising material, creative materials, advertising, studies, reports and
other printed or written materials, in each case whether in hard copy or
computer format, to the extent solely used in connection with the Rent, Dues and
Storage Activities, and all Intellectual Property rights to such printed or
written sales, promotional or advertising materials; provided, however, that
Seller shall be able to retain copies of such materials and use such copies for
Seller’s performance of its obligations under the Ancillary Documents and for
purposes other than the conduct of the Rent, Dues and Storage Activities;


(d)    all fax numbers, phone numbers, e-mail addresses, websites, including the
Domain Names set forth on Section 2.2(d) of the Seller Disclosure Schedule, and
“d/b/a” rights and names (e.g., the “RentPayment,” “DuesPayment” and
“StorageRentPayment” names) that are solely used in connection with the Rent,
Dues and Storage Activities, all rights to such numbers, e-mail addresses,
websites and “d/b/a” rights and names used solely in connection with the Rent,
Dues and Storage Activities, and all log- in passwords or other access
credentials used to service the Assumed Contracts; and


(e)    all claims, defenses and rights of offset or counterclaim (at any time or
in any manner arising or existing, whether choate or inchoate, known or unknown,
contingent or non-contingent), to the extent exclusively arising from the
Assumed Contracts or the Assumed Liabilities after the Effective Date.


2.3    Excluded Assets. Notwithstanding anything to the contrary in this
Agreement, all rights, assets and properties of Seller that are not expressly
listed in Section 2.2, as well as the following, whether owned by, held by or
relating to Seller or any of its Affiliates do not, and shall not, constitute
Assets (collectively, the “Excluded Assets”):


(a)
Retained Business;





9

--------------------------------------------------------------------------------





(b)
rights under Seller’s Contracts, except the Assumed Contracts;



(c)    all rights of Seller to receive payments or commissions under the Assumed
Contracts for transactions initiated prior to the Effective Date;


(d)    (i)Files and Records that comprise Seller’s permanent Tax records,
corporate minute books, stock books, related organizational documents and other
Files and Records having to do with the corporate organization of Seller,
whether or not related to the Rent, Dues or Storage Activities or the Assumed
Contracts, (ii) a copy of those Files and Records that Seller is required to
retain pursuant to any Law or Order, (iii) Files and Records which Seller is
prohibited from transferring to Purchaser under applicable Law, (iv) Files and
Records related to the Excluded Assets or Excluded Liabilities, and (v)
attorney-client privileged documents (including emails) and other work product
of Seller or Seller’s attorneys (including emails) relating to the negotiation
or consummation of the transactions contemplated by this Agreement;


(e)    personnel records of Seller’s employees and all other employee-related or
employee benefit-related Files and Records related to such employees;


(f)    all prepayments of Taxes and claims for refund or credit of Taxes and
other Governmental Entity charges, refunds, reimbursements or claims settlements
of whatever nature that are attributable to Seller for any Pre-Effective Date
Period or that are otherwise paid by Seller;


(g)    all claims, defenses and rights of offset or counterclaim (at any time or
in any manner arising or existing, whether choate or inchoate, known or unknown,
contingent or non-contingent) to the extent arising from any of the Excluded
Assets or Excluded Liabilities, or relating to any indemnification obligation of
Seller hereunder, in each case whether arising by way of counterclaim or
otherwise;


(h)    Seller’s claims against Purchaser with respect to this Agreement or
relating to the Excluded Assets or the Excluded Liabilities;


(i)
the equity interests of any Person;



(j)
cash and cash equivalents;



(k)    prepaid expenses and deposits to the extent set forth on Section 2.3(k)
of the Seller Disclosure Schedule;


(l)    all furniture, servers, computers, Software, equipment, supplies,
fixtures and personal property;


(m)
employment Contracts with any Person;



(n)
all insurance policies of Seller and all rights to applicable claims and
proceeds

thereunder;


(o)
Benefit Plans and ERISA Affiliate Plans and any of the assets related thereto;



(p)
all Permits;





10

--------------------------------------------------------------------------------





(q)    all rights of Seller under this Agreement and the Exhibits, Seller
Disclosure Schedule and other documents contemplated hereby;


(r)    all of Seller’s Intellectual Property and rights therein that are not
expressly included in the Assets; and


(s)    all other tangible and intangible assets, properties, rights and
privileges, except those expressly included as an Asset in Section 2.2.


2.4    Assumption of Liabilities. Upon the terms and subject to the conditions
of this Agreement, Purchaser hereby assumes and agrees to pay, perform and
discharge when due, each of those Liabilities and obligations set forth below
(collectively, the “Assumed Liabilities”):


(a)    All Liabilities incurred on or after the Effective Date relating to the
Assets and Seller’s obligations under the Assumed Contracts to the extent
arising on or after the Effective Date, including expenses incurred by Seller to
provide the services pursuant to the terms and conditions of the Assumed
Contracts, liability for chargebacks, card organization fines and other
credit-related Losses relating to transactions having a processing date on or
after the Effective Date (other than Liabilities or obligations attributable to
any failure of Seller to comply with the terms of any such Assumed Contract
prior to the Closing Date); and


(b)    all other Liabilities and obligations arising out of or relating to
Purchaser’s or its Affiliates’ ownership or operation of the Assets on or after
the Effective Date.


2.5    Excluded Liabilities. Notwithstanding anything contained herein to the
contrary, Purchaser shall not assume, or cause to be assumed, or be deemed to
have assumed or caused to have assumed or be liable or responsible for any
Liabilities or obligations (whether known or unknown, fixed, absolute, matured,
unmatured, accrued or contingent, now existing or arising after the date hereof)
of Seller or its Affiliates other than the Assumed Liabilities (such obligations
and Liabilities not assumed hereunder, which include any and all Liabilities (a)
in respect of Taxes (i) relating to Seller for the Assets or Rent, Dues and
Storage Activities for any Pre-Effective Date Period or (ii) of Seller or any of
its Affiliates for Taxes of any Person under Treasury Regulation Section 1502-6
(or any similar provision of state, local or non-U.S. Law) as a transferee or
successor, by contract or otherwise, (b) of Seller or any of its Affiliates
relating to any Indebtedness of Seller or any of its Affiliates, (c) of Seller
or any of its Affiliates to pay wages, commissions, bonuses, severance, vacation
pay, or any other amounts due any termination of employment or arising out of
the failure of any such Person to satisfy any employment or labor-related Laws,
(d) for any trailing chargebacks, fines or penalties or charge-offs related to
or arising from the ownership of the Assets prior to the Effective Date,
including any such events with respect to which notice is received after the
Effective Date, (e) of Seller or any of its Affiliates related to or arising
from any Benefit Plans or ERISA Affiliate Plans of Seller or an Affiliate
thereof, and (f) of Seller or any of its Affiliates incurred in connection with
the making or performance of this Agreement, including any broker’s fees and
legal fees, the “Excluded Liabilities”).


2.6    Consents of Third Parties. Notwithstanding anything to the contrary in
this Agreement, to the extent that any Asset is not assignable or transferable
without the consent or waiver of, or the taking of any other action by, any
third party (including any Governmental Entity) (a “Nonassignable Right”), or if
the assignment or transfer thereof or the attempted assignment or transfer
thereof would constitute a breach under any applicable Contract or a violation
of any applicable Law, this Agreement shall not constitute an assignment or
transfer, or an attempted assignment or transfer thereof until such consent or
waiver has been obtained or such other action has been taken, and the following
provisions shall be applicable until such time as such consent or waiver has
been obtained or such other action has been taken:


11

--------------------------------------------------------------------------------





(a)    Seller shall use its commercially reasonable efforts (which shall not
require it to incur any financial obligation or any other material obligation),
and Purchaser shall cooperate therewith, to obtain such consent or waiver or
cause the taking of any required action, as applicable. To the extent that any
such consent or waiver is not so obtained or any such action is not so taken,
Seller shall use commercially reasonable efforts at Purchaser’s sole cost and
expense to (a) provide to Purchaser the benefits of any such Nonassignable
Right, (b) cooperate in any reasonable arrangement requested by Purchaser
designed to provide such benefits to Purchaser, and (c) enforce for the account
of Purchaser any right of Seller arising from any such Nonassignable Right
against such third party.


(b)    To the extent that Purchaser is provided the benefits pursuant to this
Section 2.6 of any such Nonassignable Right, Purchaser shall perform for the
benefit of the applicable third party, the obligations of Seller thereunder or
in connection therewith and shall indemnify and hold Seller harmless against any
such Liability or obligations thereunder arising or to be performed on or after
the Closing Date. If such consent is subsequently obtained, the Asset will be
deemed for purposes of this Agreement to have been transferred effective as of
the Closing Date.


2.7    Bulk Sales. The Parties hereby waive compliance with the provisions of
any bulk sales, bulk transfer or similar Law of any jurisdiction that may
otherwise be applicable with respect to the sale of any or all of the Assets to
Purchaser; it being understood that any Liabilities arising out of the failure
of Seller to comply with such requirements and provisions of any bulk sales,
bulk transfer or similar Law of any jurisdiction shall be treated as Excluded
Liabilities.


2.8    Wrong Pocket. If, after the Closing Date, Purchaser identifies an asset
owned by Seller that is an Asset and that should have been, but inadvertently
was not previously, transferred by Seller to Purchaser pursuant to this Article
II, then Seller shall offer to transfer or cause to be transferred such asset to
Purchaser or its designee for no additional consideration. If, after the Closing
Date, Seller identifies any Assumed Liabilities that should have been, but
inadvertently were not previously, transferred by Seller to Purchaser pursuant
to this Article II, then Seller shall offer to transfer or cause to be
transferred such Assumed Liabilities to Purchaser or its designee for no
additional consideration. If, after the Closing Date, Seller in good faith
identifies an asset that is an Excluded Asset that should not have been, but
inadvertently was previously, transferred by Seller to Purchaser or of which
Purchaser is otherwise in possession, then Purchaser shall transfer such asset
to Seller for no consideration. Prior to any such transfer, Seller or Purchaser,
as applicable, shall, or shall cause its Affiliates to, hold such asset in trust
for Purchaser or Seller, as applicable.


2.9    Withholding. Notwithstanding any other provision in this Agreement,
Purchaser shall be entitled to deduct and withhold from the payments to be made
pursuant to this Agreement any Taxes required to be deducted and withheld with
respect to the making of such payments under the Code, the Treasury Regulations
issued thereunder or any other provision of applicable Law, and to request any
reasonably necessary Tax forms including IRS Form W-9 or the appropriate series
of IRS Form W-8, as applicable, or any similar information for the purpose of
determining whether such withholding is required; provided that Purchaser shall
provide reasonable advance notice to Seller of any amount it intends to deduct
and withhold and, in any event, at least three (3) days in advance of the
Closing Date. Purchaser, on the one hand, and Seller, on the other hand, shall
use commercially reasonable efforts to minimize any such deduction and
withholding. To the extent that amounts are so withheld and deducted pursuant to
this Section 2.9 and paid over to the appropriate Governmental Entity, such
withheld amounts shall be treated for all purposes of this Agreement as having
been paid to such Person in respect of which such deduction and withholding was
made.




12

--------------------------------------------------------------------------------





ARTICLE III PURCHASE PRICE AND CLOSING
3.1
Purchase Price; Delivery of Funds; Contribution.



(a)    At the Closing, in consideration for the sale and transfer of a [*]%
interest in each of the Assets pursuant to Section 2.1 hereof, Purchaser shall
assume the applicable portion of the Assumed Liabilities associated with such
Assets and Purchaser shall pay, or cause to be delivered to Seller, the Purchase
Price by wire transfer of immediately available funds to an account designated
in the Closing Statement.


(b)    At the Closing, in consideration for the transfer, conveyance, assignment
and delivery of a [*]% interest in each of the Assets pursuant to Section 2.1
hereof, Purchaser shall assume the applicable portion of the Assumed Liabilities
associated with such Assets and Purchaser shall effect the Contribution. The
Class B Preferred Units issued to Seller will carry certain rights and
restrictions, including restrictions on transferability of such interests, in
accordance with applicable law and the terms and conditions of the Operating
Agreement.


(c)    Within 60 days after the Closing Date (or such longer period as Purchaser
and Seller mutually agree on), Seller shall prepare and deliver to Purchaser a
written statement (the “Interim Statement”) setting forth in reasonable detail
Seller’s calculation of the amount (the “Interim Amount”) that is equal to (i)
all payments and commissions received by Seller under Assumed Contracts for
transactions initiated on or after the Effective Date to the Closing Date, minus
(ii) all third-party expenses paid by Seller for the benefit of Purchaser, and
an amount equal to the payments to which Seller would have been entitled
pursuant to the Services Agreement if the Services Agreement had become
effective on the Effective Date. Upon delivery by Seller of the Interim
Statement, Seller shall provide Purchaser with reasonable access, during normal
business hours, to Seller’s accounting and other personnel and to the books and
records reasonably necessary to allow Purchaser to verify the accuracy of the
Interim Statement. If Purchaser does not object to the Interim Statement by a
written notice of objection, including Purchaser’s alternative calculations (the
“Objection Notice”), delivered to Purchaser within 30 days after Purchaser’s
receipt of the Interim Statement, the Interim Statement shall be deemed final
and binding.


(d)    If Purchaser delivers an Objection Notice within 30 days after
Purchaser’s receipt of the Interim Statement, Purchaser and Seller shall
negotiate in good faith to determine the final Interim Amount within 30 days
after Seller’s receipt of the Objection Notice. If Seller and Purchaser have not
agreed on the final Interim Amount during such 30-day period, such dispute shall
be resolved in accordance with Section 8.8.


(e)    If the Interim Amount (as finally determined pursuant to Sections 3.1(c)
or 3.1(d)) is positive, within two Business Days after the determination
thereof, Seller shall pay to Purchaser an amount equal to the Interim Amount by
wire transfer of immediately available funds to the account designated in
writing by Purchaser. If the Interim Amount (as finally determined pursuant to
Sections 3.1(c) or 3.1(d)) is negative, within two Business Days after the
determination thereof, Purchaser shall pay to Seller an amount equal to the
absolute value of the Interim Amount by wire transfer of immediately available
funds to the account designated in writing by Seller.


3.2
Allocation of Purchase Price and Contribution.



(a)    Purchaser and Seller agree that the Purchase Price and the Assumed
Liabilities associated with the Assets attributable thereto (plus other relevant
items, if applicable) shall be allocated




13

--------------------------------------------------------------------------------





among such Assets for income tax purposes in accordance with an allocation
prepared pursuant to this Section 3.2 and in a manner consistent with Section
1060 of the of the Code (and any similar provision of state, local or foreign
tax law, as may be applicable), which allocation shall be binding upon all
Parties. Such allocation shall be prepared by Purchaser and Seller as soon as
practicable after the Closing and both Purchaser and Seller shall cooperate in
good faith to prepare in a timely manner an allocation that is mutually
acceptable to both Parties. To the extent Purchaser and Seller cannot agree on
an allocation in a timely manner, Purchaser and Seller shall jointly retain a
nationally recognized accounting firm to resolve the disputed items. The costs,
fees and expenses of the accounting firm shall be borne equally by Purchaser and
Seller. Purchaser, Seller, and their respective Affiliates shall report, act and
file Tax Returns (including IRS Form 8594) in all respects and for all purposes
consistent with such allocation agreed to by Seller and Purchaser pursuant to
this Section 3.2. Neither Purchaser (or any Affiliate of Purchaser), nor Seller
(or any Affiliate of Seller) shall take any position (whether in audits, Tax
Returns or otherwise) that is inconsistent with such allocation unless required
to do so by a determination of a taxing authority following an audit or
examination in which the foregoing Tax position has been defended in good faith.


(b)    Except as otherwise required by applicable Law, the Parties agree to
report the transactions contemplated by this Agreement for U.S. federal income
tax purposes (and any similar provision of state, local or foreign tax law, as
may be applicable) in accordance with Example 1 of Treasury Regulation Section
1.707-3(f) as (A) a taxable sale by Seller of the appropriate portion of each of
the Assets to Purchaser in exchange for the cash consideration and assumption of
a proportionate share of the Assumed Liabilities under Section 707(a)(2)(B) of
the Code and the accompanying Treasury Regulations and (B) a contribution by
Seller of the remaining portion of Assets and remaining portion of Assumed
Liabilities to Purchaser in exchange for the preferred equity in Purchaser under
Section 721 of the Code, provided that cash received by Seller pursuant to this
Agreement shall be treated as a distribution under Section 731 to the extent
permitted by Treasury Regulations Sections 1.707-4(d) (relating to pre-formation
capital expenditures) or 1.707-5(b) (relating to debt-financed distributions) to
the maximum extent permitted by Law as reasonably determined by the board of
Purchaser in good faith pursuant to the Operating Agreement.


3.3
Closing; Closing Deliverables.



(a)    The closing of the Purchase (the “Closing”) shall take place remotely by
exchange of documents and signatures via email, facsimile, or DocuSign on the
date hereof upon the execution of this Agreement and the other agreements
contemplated hereby. Such date is herein referred to as the “Closing Date”.


(b)    At the Closing, unless waived in writing by Purchaser, in its sole and
absolute discretion, Seller shall deliver or cause to be delivered to Purchaser:


(i)    a non-foreign person affidavit from Seller in form reasonably
satisfactory to Purchaser, dated as of the Closing Date, as required by Section
1445 of the Code, duly executed by Seller;


(ii)    a duly executed certificate of the Secretary or other duly authorized
officer of Seller, certifying as to and attaching (A) true and complete copies
of organizational documents of Seller, as amended, each as in effect immediately
prior to the Closing, (B) true and complete copies of the resolutions of the
board of directors of Seller approving the transactions contemplated hereby; and
(C) the incumbency of the officers of Seller executing this Agreement or any
other agreement executed and delivered in connection with transactions
contemplated by this Agreement;




14

--------------------------------------------------------------------------------





(iii)    a recent certificate of good standing of Seller from the Secretary of
State of Seller’s jurisdiction of formation;


(iv)    a duly executed counterpart from Seller to each of (A) a joinder
agreement to the Operating Agreement; (B) the Services Agreement; (C) the
License Agreement, and (D) the Award Agreement, each of which shall be in form
and substance acceptable to the parties thereto;


(v)    lien release letters executed by the holders of all Liens on the Assets,
other than Permitted Liens, in form and substance reasonably acceptable to
Purchaser;


(vi)    a closing and disbursement schedule, in form and substance reasonably
acceptable to the Parties, reflecting all payments and disbursements made at
Closing (the “Closing Statement”), duly executed by Seller;


(vii)    validly executed Domain Name assignments irrevocably transferring all
rights in the Domain Names listed in Section 2.2(d) of the Seller Disclosure
Schedule to Purchaser; and


(viii)
a copy of this Agreement, duly executed by Seller.



(c)    At the Closing, unless waived in writing by Seller, in its sole and
absolute discretion, Purchaser shall deliver or cause to be delivered the
following to Seller:


(i)
the Purchase Price in accordance with Section 3.1;



(ii)    a duly executed counterpart from Purchaser to each of (A) the Operating
Agreement; (B) the Services Agreement; (C) the License Agreement; and (D) the
Award Agreement, each of which shall be in form and substance acceptable to the
parties thereto;


(iii)    a duly executed certificate of the Secretary or other duly authorized
officer of Purchaser, certifying as to and attaching (A) true and complete
copies of all resolutions adopted by the board of directors, managers, members,
or other governing body of Purchaser authorizing the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby, and that all such resolutions are in full force and effect
and are all the resolutions adopted in connection with the transactions
contemplated hereby and thereby; and (B) the incumbency of the officers
executing this Agreement or any other agreement executed and deliver in
connection with transactions contemplated by this Agreement, and certifying the
names and signatures of the officers of Purchaser authorized to sign this
Agreement and the other documents to be delivered hereunder;


(iv)
a copy of this Agreement, duly executed by Purchaser; and



(v)    a recent certificate from the Secretary of State or other appropriate
official of Purchaser’s jurisdiction of formation to the effect that Purchaser
is in good standing (or the equivalent thereof) in such jurisdiction.




15

--------------------------------------------------------------------------------





ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER
Except as set forth in the Seller Disclosure Schedule attached to this Agreement
(the “Seller
Disclosure Schedule”), Seller hereby represents and warrants to Purchaser as
follows as of the Closing Date:


4.1    Due Organization, Good Standing. Seller is duly organized, validly
existing and in good standing (or the equivalent thereof) under the Laws of the
jurisdiction of its organization. Seller has all requisite corporate power and
authority to own, lease, and operate its properties and to carry on its business
as now being conducted. Seller is duly qualified or licensed to do business and
is in good standing in each jurisdiction in which the property owned, leased or
operated by Seller, or the nature of the business conducted by Seller makes such
qualification necessary, except such jurisdictions where the failure to be so
qualified or licensed and in good standing does not, individually or in the
aggregate, materially and adversely affect the Assets.


4.2
Authorization; Noncontravention.



(a)    Seller has the corporate power and authority and has taken all action
necessary to execute and deliver this Agreement and all other instruments and
agreements to be delivered by Seller as contemplated hereby, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution, delivery and performance by
Seller of this Agreement and all other instruments and agreements to be
delivered by Seller as contemplated hereby, the consummation by Seller of the
transactions contemplated hereby and the performance of its obligations
hereunder have been duly authorized and approved by all necessary corporate
action with respect to Seller. This Agreement has been, and all other
instruments and agreements to be executed and delivered by Seller as
contemplated hereby have been, duly executed and delivered by Seller. Assuming
the due execution and delivery by Purchaser of this Agreement, this Agreement
constitutes a valid and binding obligation of Seller enforceable against Seller
in accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
Laws affecting the enforcement of creditors’ rights generally and by general
equitable principles (the “Standard Exceptions”). Assuming the due execution and
delivery by Purchaser of all other instruments and agreements to be entered into
by Purchaser under this Agreement, such instruments and agreements will
constitute valid and binding obligations of Seller enforceable against Seller in
accordance with their terms, except as such enforcement may be limited by the
Standard Exceptions.


(b)    The execution and delivery of this Agreement and all other instruments
and agreements to be delivered by Seller as contemplated hereby do not, and the
consummation of the transactions contemplated hereby will not (i) conflict with
any of the provisions of the Restated Certificate of Incorporation of Seller, as
amended, (ii) create any Lien (other than Permitted Liens) upon any of the
Assets, (iii) except as set forth on Section 4.3 of the Seller Disclosure
Schedule, conflict with or result in a material breach of, or constitute a
material default under, or result in the acceleration of any material obligation
or loss of any benefits under any Assumed Contract that is a Material Contract,
(iv) except as individually or in the aggregate would not have a material
adverse effect on Seller or the Rent, Dues and Storage Activities, conflict with
or result in a material breach of, or constitute a material default under, or
result in the acceleration of any material obligation or loss of any benefits
under any Assumed Contract that is not a Material Contract, or (v) subject to
receipt of the consents or making of the filings referred to in Section 4.3 of
the Seller Disclosure Schedule, contravene any Law or any Order applicable to
Seller, or by which any of the Assets are bound.




16

--------------------------------------------------------------------------------





4.3    Consents and Approvals. Except as set forth on Section 4.3 of the Seller
Disclosure Schedule, no consent of or filing with any Governmental Entity or any
other Person (in the case of a Person that is party to an Assumed Contract, only
if such Assumed Contract is a Material Contract or if the failure to obtain such
consent would have a material adverse effect on the Rent, Dues and Storage
Activities) must be obtained or made by Seller in connection with the execution
and delivery of this Agreement by Seller or the consummation by Seller of the
transactions contemplated by this Agreement.


4.4
Financial Statements.



(a)    Attached to Section 4.4(a) of the Seller Disclosure Schedule is a copy of
each of the following unaudited financial metrics for the Assets for the (a)
12-month period ended December 31, 2017, and (b) 12-month period ended December
31, 2018: (i) sales and cost of sales (including royalties) for the Rent, Dues
and Storage Activities, and (ii) network, gateway and other fees not included in
cost of sales with respect to the Rent, Dues and Storage Activities (the
“Financial Statements”). The Financial Statements truly and accurately reflect
and fairly present, in all material respects, the applicable financial metrics
for the periods covered thereby of the Assets.




(b)    Section 4.4(b) of the Seller Disclosure Schedule contains a true,
accurate and complete copy of the affiliate commissions report in respect of the
Assumed Contracts covering the one- month period ended each of November 30, 2018
and December 31, 2018 (the “Affiliate Commissions Report”). The Rent, Dues and
Storage Activities were conducted in the ordinary course during the period
covered by the Affiliate Commissions Reports.


4.5
Absence of Certain Changes.



(a)    Except as set forth on Section 4.5(a) of the Seller Disclosure Schedule,
since July 1, 2018 (the “Reference Date”), to the Knowledge of Seller, there has
not been any event, circumstance, development, state of facts, occurrence,
change or effect which has, or would reasonably be expected to, materially and
adversely affect the Assets.


(b)    Except as expressly contemplated by this Agreement, since the Reference
Date, Seller has not taken any of the following actions with respect to the
Assets:


(i)    entered into, materially amended, become subject to or terminated any
Contract that would be an Assumed Contract, in each case outside of the ordinary
course of business consistent with past practice;


(ii)
made any change in any method of accounting or auditing practice;



(iii)
subjected any of the Assets to any Lien, other than Permitted Liens;



(iv)    cancelled or otherwise waived any claims or rights relating to the
Assets involving any amount in excess of $10,000 for any given month;


(v)    sold, transferred, granted, or otherwise disposed of any assets of Seller
that constitute (or would have constituted, absent such sale, transfer, grant,
or disposition) an Asset, in each case outside of the ordinary course of
business consistent with past practice; or


(vi)
entered into any Contract to do, or committed or agreed to do, any of the

foregoing.


17

--------------------------------------------------------------------------------





4.6    Title to Assets. Seller has good and marketable title to all of the
Assets, free and clear of all Liens, other than Permitted Liens or Liens to be
released immediately prior to the Closing.


4.7
Contracts.



(a)    Section 4.7(a) of the Seller Disclosure Schedule sets forth an accurate
and complete list as of the date hereof of each of the following Contracts which
relate to the Assets or the Assumed Liabilities (each such Contract set forth on
such Schedule, a “Material Contract”) to which Seller is a party or by which the
Assets are bound:


(i)    a Contract or series of related Contracts exclusively for the provision
by Seller of the Rent, Dues and Storage Activities that involve or could
reasonably be expected to involve (A) annual payments, other than settlement
amounts, by Seller of $25,000 or more, (B) aggregate payments, other than
settlement amounts, by Seller of $25,000 or more, or (C) annual receipts by
Seller for products sold or services rendered of $25,000 or more, or pursuant to
which Seller received payments or anticipates receiving payments for products
sold or services rendered of more than $25,000 in the year ended December 31,
2018;


(ii)    a Contract or series of related Contracts that create, or obligate
Seller to participate in, any joint venture or similar arrangement with respect
to or affecting the Assets or that grant to any Person any preferential rights
to purchase any of the Assets;


(iii)    a Contract or series of related Contracts that constitute any other
agreement, commitment, arrangement or plan not made in the ordinary course of
business that is material to the Rent, Dues and Storage Activities business;


(iv)    except for Contracts relating to trade receivables, each Contract
relating to the Assumed Liabilities (including guarantees);


(v)    a Contract with any customer relating to the Rent, Dues and Storage
Activities business (A) where the current term is longer than twelve months and
(B) that involve or could reasonably be expected to involve (I) annual payments,
other than settlement amounts, by Seller of $25,000 or more, (II) aggregate
payments, other than settlement amounts, by Seller of
$25,000 or more, or (III) annual receipts by Seller for products sold or
services rendered of $25,000 or more, or pursuant to which Seller received
payments or anticipates receiving payments for products sold or services
rendered of more than $25,000 in the year ended December 31, 2018; and


(vi)    a Contract which restrains the ability of Seller to engage or compete in
any manner or in any business in a manner, including any non-competition,
non-solicitation, no-hire, exclusivity or most favored nation provisions, that,
in each case, has, or would reasonably be expected to have, a material effect on
the Assets.


(b)    No Material Contract has been terminated or, to the Knowledge of Seller,
repudiated by any party thereto. Each Material Contract is in full force and
effect and is the legal, valid and binding obligation of Seller and, to the
Knowledge of Seller, each of the other parties thereto, enforceable in
accordance with the terms thereof, except to the extent that its enforceability
may be subject to the Standard Exceptions. There exists no material default or
event of default, or to the Knowledge of Seller, any event, occurrence,
condition or act (including the transactions contemplated hereby) which, with
the giving of notice, the lapse of time or the happening of any other event or
condition, would become a material default or event of default thereunder with
respect to any Material Contract. All the covenants to be performed by Seller
prior to the date of this Agreement under any Material Contract have been fully


18

--------------------------------------------------------------------------------





performed in all material respects. To the Knowledge of Seller, all of the
covenants to be performed prior to the date of this Agreement by any other party
to any Material Contract have been fully performed in all material respects.
Except as set forth on Section 4.7(b) of the Seller Disclosure Schedule, Seller
has made available to Purchaser true and complete copies, including all
amendments, of each Material Contract.


4.8    Litigation. There is no material action, suit, proceeding at law or in
equity, arbitration or administrative or other proceeding, or any investigation
or audit, by, before or against any Governmental Entity or any other Person
(each an “Action”), pending, or, to the Knowledge of Seller, threatened, against
Seller in respect of the Assets or the Assumed Liabilities. Except as set forth
on Section 4.10(a) of the Seller Disclosure Schedule, Seller is not subject to
any Order which materially restricts the operation of the business as it
pertains to the Assets.


4.9
Tax Matters.



(a)    Seller has timely filed or caused to be timely filed with the appropriate
Governmental Entities all Tax Returns required to have been filed with respect
to the ownership of the Assets and the Rent, Dues and Storage Activities (taking
into account any extension of time to file granted or to be obtained on behalf
of Seller) and all such Tax Returns are complete and correct in all material
respects and have been prepared in material compliance with all applicable Laws.


(b)    All Taxes and Tax liabilities required to have been paid by Seller with
respect to the ownership of the Assets and the Rent, Dues and Storage Activities
(regardless if such Taxes are shown or required to be shown on a Tax Return)
have been timely paid. There are no unpaid Taxes in any amount due or claimed to
be due by a Governmental Entity of any jurisdiction and, to the Knowledge of
Seller, no basis exists for any such claim in each case which could reasonably
be expected to give rise to a Lien on the Assets. No Tax audit or examination of
Seller with respect to the ownership of the Assets or the Rent, Dues and Storage
Activities is in process or, to the Knowledge of Seller, threatened or
contemplated, and Seller has not received a notice of assessment from any
Governmental Entity indicating that a Tax assessment or recalculation of any
Taxes in any Tax Return previously filed with respect to the ownership of the
Assets or the Rent, Dues and Storage Activities. Seller has not been informed by
any Governmental Entity in any jurisdiction that such Governmental Entity
believes that Seller was required to file any Tax Return with respect to the
ownership of the Assets or the Rent, Dues and Storage Activities that was not
filed by Seller. Seller has not waived any statute of limitations with respect
to Taxes or Tax Return or agreed to an extension of time with respect to a Tax
deficiency or assessment. There are no Liens for Taxes with respect to, in
connection with, or related to any Asset (other than for ad valorem and personal
property Taxes not yet due and payable).


(c)    The representations and warranties contained in this Section 4.9 are the
only representations and warranties made by Seller with respect to Tax matters.


(d)    Seller has withheld and paid over to the appropriate taxing authority all
material Taxes that Seller is required to withhold from amounts paid or owing to
any employee, independent contractor, member, equity holder, creditor or any
other Person (and Seller has complied with all reporting and record keeping
requirements related thereto, including filing Forms W-2 and 1099 (or other
applicable forms)).


(e)    None of the “section 197 intangibles” (as defined in Code Section 197)
owned by Seller immediately prior to the Closing are excluded from being
“amortizable section 197 intangibles” (as defined in Code Section 197) as a
result of Code Section 197(f)(9).


4.10
Compliance with Laws





19

--------------------------------------------------------------------------------





(a)    Except as set forth in the attachment to Section 4.10(a) of the Seller
Disclosure Schedule, (i) Seller is currently conducting and has, for the
previous three years, conducted its business in material compliance with all
Laws and Orders applicable to the Assets and the Assumed Liabilities;
(ii)Seller has not received any warning letters, notices of adverse findings, or
similar documents in writing that assert a lack of substantial compliance with
any such applicable Laws, Orders, or regulatory requirements and there is no
pending or, to the Knowledge of Seller, threatened regulatory action,
investigation or inquiry of any sort against Seller relating to the Assets or
the Assumed Liabilities or which could reasonably be expected to result in the
revocation or suspension of a Money Transmitter License or any other license
held by Seller; (iii) Seller holds all money transmission-related Permits
necessary for the conduct of the Rent, Dues and Storage Activities as currently
conducted and applicable to the Assets and the Assumed Liabilities; (iv) to the
Knowledge of Seller, the operation of the business of Seller as applicable to
the Assets and the Assumed Liabilities is in compliance with all Permits it
holds in all material respects; and (v) to the Knowledge of Seller, no event has
occurred or circumstance exists that (with or without notice or lapse of time or
both) could reasonably be expected to result directly or indirectly in the
revocation, withdrawal, suspension, cancellation, or termination of any Money
Transmitter License or Permit listed or required to be listed on Section 4.10(b)
of the Seller Disclosure Schedule. To the Knowledge of Seller, (x) no
suspension, cancellation or termination of any such Permit has been ordered or
threatened by any Governmental Entity, and none is imminent other than
expirations, and (y) neither Seller, nor any of its officers, directors, agents
or employees are subject to any Order that prohibits such officer, director,
agent or employee from engaging in or continuing any lawful conduct, activity,
or practice related to Seller, the Assets or the Rent, Dues and Storage
Activities.


(b)    The attachment to Section 4.10(b) of the Seller Disclosure Schedule
contains a complete and accurate list of each Money Transmitter License and each
Permit that is held by Seller or that is necessary to the conduct of the Rent,
Dues and Storage Activities, as currently conducted. Except as set forth in the
attachment to Section 4.10(b) of the Seller Disclosure Schedule, each Money
Transmitter License and each other Permit listed or required to be listed on
Section 4.10(b) of the Seller Disclosure Schedule is valid and in full force and
effect.


4.11    Sufficiency of Assets. Except for services, licenses and support
contemplated under the Ancillary Documents, the Assets include all of the
assets, properties and rights of every type and description, real, personal,
mixed, tangible and intangible, that are used or held for use in connection with
the conduct of the Rent, Dues and Storage Activities in substantially the same
manner as currently conducted by Seller as of the Effective Date.


4.12    Open Source Software. Section 4.12 of the Seller Disclosure Schedule
lists all Open Source Software embedded in or combined with any product or
service distributed by Seller to customers in connection with the operation of
the Rent, Dues and Storage Activities (the “Distributed Software”). Except as
disclosed on Section 4.12 of the Seller Disclosure Schedule: (i) none of the
Distributed Software constitutes, contains, or is dependent on any Open Source
Software; (ii) none of the Distributed Software is subject to any contractual
obligation that would require, based on Seller’s current use of the Distributed
Software, Seller to divulge to any Person any source code or trade secret that
is part of the Software; and
(iii)Seller has not used any Open Source Software that is Distributed Software
in a manner that obligates Seller to disclose, make available, offer or deliver
any portion of the source code of the Software to any Person. All use and
distribution of any Open Source Software that is Distributed Software by Seller
is in




20

--------------------------------------------------------------------------------





material compliance with the terms of the license under which such Open Source
Software is licensed to Seller, including all copyright notice and attribution
requirements.


4.13    Finders; Brokers. No agent, broker, Person or firm acting on behalf of
Seller is, or shall be, entitled to any broker’s fees, finder’s fees or
commissions from any of the Parties hereto, or from any of Seller’s Affiliates,
in connection with this Agreement or any of the transactions contemplated
hereby.


4.14    Exclusivity of Representations. The representations and warranties of
Seller contained in this Article IV are the only representations and warranties
made by Seller with respect to the Assets and Assumed Liabilities and in
connection with the transactions contemplated herein and, for greater certainty
and without limiting the generality of the foregoing, no other representation,
warranty or condition, whether contractual or legal, and whether express or
implied by Seller or construed by Purchaser, is made in connection with, arising
out of or relating to the transactions contemplated by this Agreement.


ARTICLE V


REPRESENTATIONS AND WARRANTIES OF PURCHASER


Purchaser hereby represents and warrants to Seller as follows as of the Closing
Date:


5.1    Due Organization, Good Standing and Power of Purchaser. Purchaser is a
limited liability company duly organized, validly existing and in good standing
(or the equivalent thereof) under the Laws of the jurisdiction of its
organization and has all requisite limited liability company power and authority
to own, lease and operate its properties and to carry on its business as now
being conducted.


5.2
Authorization; Noncontravention.



(a)    Purchaser has the requisite limited liability company power and authority
and has taken all limited liability company action necessary to execute and
deliver this Agreement and all other instruments and agreements to be delivered
by Purchaser as contemplated hereby, to perform its obligations hereunder and
thereunder, and to consummate the transactions contemplated hereby and thereby.
The execution, delivery and performance by Purchaser of this Agreement and all
other instruments and agreements to be delivered by Purchaser as contemplated
hereby, the consummation by it of the transactions contemplated hereby and the
performance of its obligations hereunder have been duly authorized and approved
by the requisite members and the board of managers of Purchaser. This Agreement
and all other instruments and agreements to be executed and delivered by
Purchaser as contemplated hereby have been duly executed and delivered by
Purchaser. Assuming that Seller duly executes and delivers to Purchaser this
Agreement and all other instruments and agreements to be delivered by Seller
pursuant to this Agreement, this Agreement and all other instruments and
agreements to be delivered by Purchaser pursuant to this Agreement will
constitute a valid and binding obligation of Purchaser, enforceable against
Purchaser in accordance with its terms, except as such enforcement may be
limited by the Standard Exceptions.


(b)    The execution and delivery of this Agreement and all other instruments
and agreements to be delivered by Purchaser as contemplated hereby do not, and
the consummation of the transactions contemplated hereby and thereby will not,
(i) conflict with any of the provisions of the articles of organization or
operating agreement or equivalent charter documents of Purchaser, as amended to
the date of this Agreement, (ii) conflict with or result in a material breach
of, or constitute a material default under, or result in the acceleration of any
material obligation or loss of any benefits under any Contract or other
instrument by which Purchaser or any of its properties or assets are bound or
(iii) contravene any Law or any Order applicable to Purchaser or by which any of
its properties or assets are bound.




21

--------------------------------------------------------------------------------





5.3    Consents and Approvals. No consent of or filing with any Governmental
Entity or any other Person, must be obtained or made in connection with the
execution and delivery of this Agreement by Purchaser or the consummation by
Purchaser of the transactions contemplated by this Agreement.


5.4    Finders; Brokers. No agent, broker, Person or firm acting on behalf of
Purchaser nor any of its officers, managers or Affiliates is or shall be
entitled to any fee, commission or broker’s or finder’s fees in connection with
this Agreement or any of the transactions contemplated hereby.


5.5    Availability of Funds; Solvency. Purchaser has sufficient immediately
available funds in cash to pay the Purchase Price and all other amounts payable
by Purchaser pursuant to this Agreement and to effect the transactions
contemplated hereby. Purchaser has not incurred any obligation, commitment,
restriction or Liability of any kind, and is not contemplating or aware of any
obligation, commitment, restriction or Liability of any kind, which would impair
or adversely affect such funding. Immediately after giving effect to the
transactions contemplated hereby: (a) the fair saleable value (determined on a
going concern basis) of the assets of Purchaser will be greater than the total
amount of its Liabilities (whether direct or indirect, fixed or contingent,
secured or unsecured, disputed or undisputed); (b) Purchaser will be able to pay
its debts and obligations in the ordinary course of business as they become due;
and (c) Purchaser will have adequate capital to carry on its business as
presently conducted and all other businesses in which Purchaser is about to
engage. In consummating the transactions contemplated hereby, Purchaser does not
intend to hinder, delay or defraud any present or future creditors of Purchaser.


5.6
Capitalization.



(a)    Purchaser. Immediately following the Closing, the ownership of Purchaser
shall be as set forth in Schedule A to the Operating Agreement. All of the
outstanding Class A Preferred Units, Class B Preferred Units, the Redeemable
Preferred Units and PI Units (each as defined in the Operating Agreement;
collectively, the “Units”) of Purchaser are, and immediately after the Closing
shall be, duly and validly issued, fully paid, and non-assessable. Except as set
forth in: (i) this Agreement, (ii) the Operating Agreement, and (iii) the
Redeemable Preferred Unit Award Agreement executed by and between Priority
Integrated Partner Holdings, LLC, a Delaware limited liability company (“PIPH”)
evidencing the issuance of one Redeemable Preferred Unit to PIPH as of the
Closing, there are no options, warrants, subscriptions, calls, convertible
securities, or other rights, agreements, arrangements or commitments relating to
the Units or obligating Purchaser to issue or sell any Units of, or any other
equity interest in, Purchaser. Except as set forth in the Operating Agreement,
there are no outstanding contractual obligations of Purchaser to repurchase,
redeem, or otherwise acquire any Units or make any investment (in the form of a
loan, capital contribution, or otherwise) in any other Person.


(b)    Parent and Affiliates. Immediately following the Closing, (i) PIPH shall
own 750,000 Class A Preferred Units and one Redeemable Preferred Unit of
Purchaser; (ii) Priority Payment Systems Holdings, LLC, a Georgia limited
liability company, shall own 100% of the membership interest of PIPH; (iii)
Priority Holdings, LLC, a Delaware limited liability company, shall own 100% of
the membership interest of Priority Payment Systems Holdings, LLC; and (iv)
Parent shall own 100% of the membership interest of Priority Holdings, LLC, a
Delaware limited liability company.


5.7    Compliance with Laws. Purchaser is currently conducting and has, for the
previous three years, conducted its business in material compliance with all
Laws and Orders applicable to Purchaser, its properties and assets. Purchaser
has not received any warning letters, notices of adverse findings, or similar
documents in writing that assert a lack of substantial compliance with any
applicable Laws, Orders, or regulatory requirements and there is no pending or,
to the knowledge of Purchaser, threatened regulatory action, investigation or
inquiry of any sort against Purchaser.




22

--------------------------------------------------------------------------------





5.8    Title to Assets. Purchaser has good and marketable title to all of its
tangible assets and properties, free and clear of all Liens, other than
Permitted Liens or Liens to be released immediately prior to the Closing or
Liens arising from (a) the Credit and Guaranty Agreement, dated as of January 3,
2017 (as amended, extended, renewed, restated, amended and restated,
supplemented, restructured, refinanced or otherwise modified from time to time),
among Priority Payment Systems Holdings LLC, Pipeline Cynergy Holdings, LLC and
Priority Institutional Partner Services LLC, the other Credit Parties (as
defined therein) party thereto from time to time, the lenders party thereto from
time to time, and SunTrust Bank, as Administrative Agent, as Collateral Agent,
an Issuing Bank and the Swing Line Lender, or (b) the Credit and Guaranty
Agreement, dated as of January 3, 2017 (as amended, extended, renewed, restated,
amended and restated, supplemented, restructured, refinanced or otherwise
modified from time to time), among Priority Holdings, LLC, the other Credit
Parties (as defined therein) party thereto from time to time, the lenders party
thereto from time to time, and Goldman Sachs Specialty Lending Group, L.P., as
Administrative Agent.


5.9    Litigation. There is no Action pending or, to the knowledge of Purchaser,
threatened, against Purchaser in respect of its assets or properties. Purchaser
is not subject to any Order which materially restricts the operation of its
business as currently conducted.


5.10    Financial Statements. Purchaser has provided to Seller a copy of any
available unaudited financial statements of Purchaser for the period beginning
on July 2, 2018 and ending on December 31, 2018 (the “Purchaser Financial
Statements”). The Purchaser Financial Statements fairly and accurately present,
in all material respects, the results of operations and financial condition of
Purchaser for the periods covered thereby. The Purchaser Financial Statements
have been prepared in accordance with generally accepted accounting principles
(“GAAP”) applied on a consistent basis throughout the periods indicated. Except
as set forth in the Purchaser Financial Statements, Purchaser has no material
liabilities or obligations, contingent or otherwise, other than (a) liabilities
incurred in the ordinary course of business subsequent to December 31, 2018; (b)
obligations under contracts and commitments incurred in the ordinary course of
business; and (c) liabilities and obligations of a type or nature not required
under GAAP to be reflected in the Purchaser Financial Statements, which, in all
such cases, individually and in the aggregate would not have a material adverse
effect on Purchaser.


5.11
Tax Matters.



(a)    Purchaser has timely filed or caused to be timely filed with the
appropriate taxing authorities all returns, statements, forms and reports for
Taxes required to have been filed under applicable law.


(b)    All Taxes and Tax Liabilities required to have been paid by Purchaser
have been timely paid. There are no unpaid Taxes in any amount due or claimed to
be due by a Governmental Entity of any jurisdiction and, to the knowledge of
Purchaser, no basis exists for any such claim in each case which could
reasonably be expected to give rise to a Lien on its assets. No Tax audit of
Purchaser is in process or, to the knowledge of Purchaser, threatened or
contemplated, and Purchaser has not received a notice of assessment from any
Governmental Entity indicating that a Tax assessment or recalculation of any
Taxes in any Tax Return previously filed. No Tax examination or audit by any
Governmental Entity is currently in progress or, to the knowledge of Purchaser,
is threatened or contemplated. Purchaser has not been informed by any
Governmental Entity in any jurisdiction that such Governmental Entity believes
that Purchaser was required to file any Tax Return that was not filed by
Purchaser. Purchaser has not waived any statute of limitations with respect to
Taxes or Tax Return or agreed to an extension of time with respect to a Tax
deficiency or assessment. There are no Liens for Taxes with respect to, in
connection with, or related to any asset held by Purchaser.




23

--------------------------------------------------------------------------------





(c)    Purchaser has withheld and paid over to the appropriate taxing authority
all material Taxes that Purchaser is required to withhold from amounts paid or
owing to any employee, independent contractor, member, equity holder, creditor
or any other Person (and Purchaser has complied with all reporting and record
keeping requirements related thereto, including filing Forms W-2 and 1099 (or
other applicable forms)).


5.12    Certain Transactions. Other than (a) standard employee Contracts and
benefits generally made available to all employees, (b) standard consulting
Contracts, and (c) the Working Capital Line (as defined in the Operating
Agreement), the Operating Agreement and the contracts set forth in Section 14.17
of the Operating Agreement, there are no material Contracts between Purchaser
and any of its Affiliates, officers, managers, consultants or key employees, or
any Affiliate thereof. Purchaser is not indebted, directly or indirectly, to any
of its managers, officers or employees or to their respective spouses or
children or to any Affiliate of any of the foregoing, other than in connection
with expenses or advances of expenses incurred in the ordinary course of
business or employee relocation expenses and for other customary employee
benefits made generally available to all employees.


5.13    Exclusivity of Representations. The representations and warranties made
by Purchaser in this Article V are the exclusive representations and warranties
made by Purchaser. Purchaser hereby disclaims any other express or implied
representations or warranties with respect to itself.


ARTICLE VI COVENANTS
6.1
Confidentiality. Until the date that is two years after the date hereof, Seller
shall, and shall

use commercially reasonable efforts to cause its Affiliates to, hold in
confidence and not disclose to any Person other than Seller’s legal, tax,
accounting, banking or other professional advisers, the Confidential
Information. If Seller or any of its Affiliates or Representatives are compelled
to disclose any Confidential Information by judicial or administrative process
or by other requirements of Law or any securities exchange or trading market,
Seller shall notify Purchaser and shall disclose only that portion of such
Confidential Information which Seller is advised by its counsel (including
in-house counsel) is legally required to be disclosed. Seller shall cooperate
with Purchaser, at Purchaser’s sole expense, to obtain an appropriate protective
order or other reasonable assurance that confidential treatment will be accorded
such Confidential Information. The provisions of this Section 6.1 shall not
apply to any information or data used exclusively in the operation of the
Excluded Assets or relating to the Excluded Liabilities.


6.2    Public Announcements. No Party shall, and the Parties shall cause their
respective Affiliates not to, make any public announcements in respect of this
Agreement or the transactions contemplated hereby without the prior written
consent of the other Party after review of such press release or announcement,
except as may be required by Law or by any listing agreement with a securities
exchange or trading market and then only to the extent so required and after
giving the other Party hereto an opportunity to review and comment on such
disclosure, which comments the announcing Party shall consider in good faith.
Notwithstanding the foregoing and notwithstanding Section 6.1, the Parties and
their respective Affiliates may disclose the terms of this Agreement, the
financial results obtained or the terms of any of the contemplated transactions
(a) to their Representatives, (b) to their Affiliates’ investors (whether
existing or future), limited partners, members, and equity holders in connection
with their respective fund raising, marketing, informational, reporting
activities and other ordinary course activities,
(c)to any of their Affiliates, auditors, attorneys, or financing sources, or (d)
to any bona fide prospective purchaser of the equity or assets of Seller or its
Affiliates, in each case subject to a duty of confidentiality at least as
restrictive as that provided hereunder.




24

--------------------------------------------------------------------------------





6.3
Post-Closing Access to Records; Reporting Obligations; Personnel; Litigation
Support.



(a)    For a period of six years after the Closing Date, Purchaser shall retain
the books and records included in the Assets, and upon reasonable notice, afford
Seller reasonable access (including the right to make, at Seller’s expense,
photocopies), during normal business hours, to such books and records in
connection with an audit, accounting, Tax, litigation, securities disclosure, or
other similar need or any other reasonable legal or business purpose.


(b)    Notwithstanding the foregoing, any and all such records may be destroyed
by Purchaser during the period beginning on the Closing Date and continuing for
six years thereafter if Purchaser sends to Seller written notice of its intent
to destroy such records, specifying in reasonable detail the contents of the
records to be destroyed, unless Seller or its Affiliate notifies Purchaser in
writing that it desires to obtain possession of such records within 60 days
following the date of delivery of such notice, in which event Purchaser shall
transfer the records to Seller or its Affiliate.


(c)    If and for so long as a Party actively is contesting or defending against
any action, claim, lawsuit, demand, inquiry, hearing, investigation, notice of a
violation or noncompliance, litigation, proceeding, arbitration, appeal or other
dispute, brought by a third party in connection with (i) this Agreement or (ii)
any fact, situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction on or prior
to the Closing Date involving the Assets, the Assumed Liabilities or the
Excluded Liabilities, the non-contesting or non-defending Party shall reasonably
cooperate with the contesting or defending Party and its counsel, at the
contesting or defending Party’s expense.


(d)    Seller agrees to take commercially reasonable efforts to enforce, at
Purchaser’s request and sole expense, on Seller’s own behalf and for the benefit
of Purchaser, all rights of Seller related to restrictive covenants (e.g.,
nondisclosure, confidentiality, noncompete, and nonsolicitation rights)
contained in any Contracts of Seller related to the Rent, Dues and Storage
Activities to the extent such rights are not transferred or assigned to
Purchaser pursuant to or in connection with this Agreement.


(e)    Seller and Purchaser shall reasonably cooperate, as and to the extent
reasonably requested by the other Party, in connection with the preparation of
audited financial statements and related financial and other disclosures that
may be required to be included in any registration statement or report filed by
the other Party under federal securities Laws pertaining to the Assets or any
portion thereof. Such cooperation shall be at the sole cost and expense of the
requesting Party and shall include the retention and (upon the other Party’s
request) the prompt provision of records and information to the extent the
records and information are reasonably relevant to any such audited financial
statements and related financial and other disclosures and making employees
available on a mutually convenient basis during normal business hours to provide
additional information and explanation of any material provided hereunder.
Notwithstanding the foregoing, neither Party shall be required to (i) indemnify
or commit to any obligation with respect to any such audit or cooperation,
except for customary authorization letters, (ii) pay, or agree to pay, any fees
or incur any other costs, expenses, or Liabilities, (iii) waive or amend any
provision of any Contract or take any action in violation of any Law or
Contract, (iv) take any action that would reasonably be expected to result in
the loss of any attorney-client privilege, work-product doctrine, or other
applicable legal privilege, or (v) disclose any information that is not directly
related to the Assets or that is otherwise confidential or that has competitive
value.


(f)    Seller shall provide to the individuals designated by Purchaser on
Exhibit A reasonable access, subject to Seller’s defined security policies (to
the extent that such security policies permit reasonable access), to all logins
and passwords used on the date hereof reasonably necessary to access the Assets.




25

--------------------------------------------------------------------------------





6.4
Tax Matters. With respect to the Assets and the Rent, Dues and Storage
Activities:



(a)    All stamp, transfer, documentary, sales and use, value added,
registration and other such taxes and fees (including any penalties and
interest) incurred in connection with this Agreement or the Purchase
(collectively, the “Transfer Taxes”) shall be borne in equal parts by Seller and
by Purchaser. Seller and Purchaser shall cooperate in the filing of all Tax
Returns related to any Transfer Tax and Seller and Purchaser shall each provide
to the other evidence of payment of its portion of Transfer Taxes.


(b)    All ad valorem and personal property Taxes with respect to the ownership
of the Assets that relate to the Overlap Period shall be apportioned between
Seller and Purchaser as follows on a per diem basis beginning on the day
following the Effective Date. Seller shall be liable for Taxes with respect to
the ownership of the Assets that are attributable to all Pre-Effective Date
Periods. Purchaser shall be liable for Taxes with respect to the ownership of
the Assets that are attributable to all post-Effective Date periods.


(c)    Seller and Purchaser shall cooperate fully, as and to the extent
reasonably requested by the other, in connection with the filing of Tax Returns
and any audit, litigation or other proceeding with respect to Taxes. Such
cooperation shall include the retention and (upon a Party’s request) the
provision of records and information which are reasonably relevant to any such
audit, litigation or other proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder.


6.5    Domain Names. Seller is the owner, whether directly or through a proxy,
of the Domain Name registrations that are identified in Section 2.2(d) of the
Seller Disclosure Schedule, each of which is registered with the accredited
domain name registrar (each, a “Registrar”) as set forth on Section 2.2(d) of
the Seller Disclosure Schedule. Seller shall take all action reasonably
requested by Purchaser and necessary to consent irrevocably and to authorize
each Registrar to transfer all rights in the Domain Names to Purchaser. Seller
shall also cooperate fully with Purchaser and each Registrar of the Domain Names
to facilitate the filing and processing of all forms and other formalities
(including changing passwords, user names, and internet provider addresses)
necessary to complete the transfer of the Domain Name registrations.


6.6
Parent Guarantee of Purchaser Indemnification Obligations



(a)    Parent hereby unconditionally and irrevocably guarantees to Seller the
due and punctual payment and performance by Purchaser (and any permitted
assignees thereof) of Purchaser’s indemnification obligations under Article VII,
if any, and all costs of collection and expenses, including reasonable
attorneys’ fees, incurred by Seller in enforcing the terms of this Section 6.6
(the “Purchaser Guaranteed Obligations”). The foregoing sentence is an absolute,
unconditional and continuing guaranty of the full and punctual discharge and
performance of the Purchaser Guaranteed Obligations, and is a guaranty of
payment, not collection. Notwithstanding anything to the contrary contained in
this Agreement, the Parties agree that Seller may resort first to Parent to
enforce the Purchaser Guaranteed Obligations.


(b)    Parent represents and warrants to Seller as follows: (i) Parent is a
corporation duly formed, validly existing and in good standing under the under
the Laws of the jurisdiction of its organization and has the requisite corporate
power and authority to execute and deliver this Agreement and to perform its
obligations under this Section 6.6; (ii) the execution, delivery and performance
of this Agreement by Parent has been duly authorized by all necessary
organizational action, and no other proceedings or actions on the part of Parent
is necessary therefor; (iii) this Agreement constitutes the legal, valid and
binding obligations of Parent and is enforceable against Parent in accordance
with its




26

--------------------------------------------------------------------------------





terms, subject to the Standard Exceptions; and (iv) the execution, delivery or
performance by Parent of this Agreement will not contravene, conflict with or
result in a violation of Parent’s certificate of incorporation, bylaws, or any
Laws or Contracts to which Parent is subject or bound.


(c)    This guarantee shall not be impaired whatsoever by any modification or
other alteration of any of the Purchaser Guaranteed Obligations, including the
modification or amendment (whether material or otherwise) of any obligation of
Parent or Purchaser under this Agreement. The liability of Parent is direct and
unconditional and may be enforced without requiring Seller first to resort to
any other right, remedy or security. Parent hereby waives any notice of
acceptance; presentment and protest of any instrument, and notice thereof;
notice of default; and all other notices to which each might otherwise be
entitled.


6.7    Further Assurances. From time to time after the Closing Date, each Party
hereto shall, at the reasonable request of any other Party hereto, execute and
deliver, or cause to be executed and delivered, all such documents and
instruments and shall take, or cause to be taken, all such further or other
actions, as such Party may reasonably request to consummate the transactions
contemplated by this Agreement and to permit Purchaser to timely comply with all
legal and regulatory requirements, including rules of the U.S. Securities and
Exchange Commission (e.g., in preparing and auditing any financial statements,
related footnotes and disclosures, at Purchaser’s sole expense, as related to
the Assets), following the Closing Date, including executing and delivering such
assignments, deeds, bills of sale, consents and other documents and instruments
as such Party or its counsel may reasonably request.


ARTICLE VII SURVIVAL; INDEMNIFICATION
7.1
Survival of Representations and Warranties. Subject to Section 7.4(a), the
respective

representations and warranties of Seller and Purchaser contained in this
Agreement shall survive the Closing until the date that is 18 months following
the Closing Date, except that the representations and warranties contained in
(a) (i) Section 4.1 (Due Organization, Good Standing), Section 4.2(a)
(Authorization; Noncontravention), Section 4.4(b) (Financial Statements –
Affiliate Commissions Report) and Section 4.6 (Title to Assets) (the “Seller
Fundamental Representations”), and (ii) Section 5.1 (Due Organization, Good
Standing and Power of Purchaser), Section 5.2(a) (Authorization;
Noncontravention) and Section 5.5 (Availability of Funds; Solvency) (the
“Purchaser Fundamental Representations” and together with the Seller Fundamental
Representations, the “Fundamental Representations”) shall survive the applicable
statute of limitations, and (b) Section 4.9 (Tax Matters) shall survive the
Closing until the date that is 60 days after the date the applicable statutes of
limitations with respect to the liabilities in question expire (after giving
effect to any extensions or waivers thereof). The indemnification under Sections
7.2(c), 7.2(d) and 7.2(e) survive the applicable statute of limitations. Each
covenant and other agreement of Purchaser or Seller hereunder shall survive for
the period specified with respect to such covenant, and if no period is
specified, until fully performed.


7.2    Indemnification by Seller. Subject to the limitations set forth in this
Article VII, Seller agrees to and shall indemnify Purchaser and each of its
Representatives and Affiliates (the “Purchaser Indemnitees”) and save and hold
each of them harmless from and against any and all Losses suffered, incurred or
paid by them as a result of or arising out of:


(a)    any breach of any representation or warranty of Seller contained in
Article IV (other than any Seller Fundamental Representation);




27

--------------------------------------------------------------------------------





(b)    any breach of any Seller Fundamental Representation or any covenant or
agreement by Seller contained in this Agreement;


(c)    without duplication, any Taxes attributable to Seller or to the Assets
with respect to any Pre-Effective Date Period;


(d)
any Excluded Liability; or



(e)
Fraud or willful breach of this Agreement by Seller or any of its
Representatives

or Affiliates.


7.3    Indemnification by Purchaser. Subject to the limitations set forth in
this Article VII, Purchaser agrees to and shall indemnify Seller and each of its
Representatives and Affiliates (the “Seller Indemnitees”) and save and hold each
of them harmless from and against any and all Losses suffered, incurred or paid
by them as a result of or arising out of:


(a)    any breach of any representation or warranty of Purchaser contained in
Article V (other than any Purchaser Fundamental Representation);


(b)    any breach of any Purchaser Fundamental Representation or any covenant or
agreement by Purchaser contained in this Agreement;


(c)
any Assumed Liability;



(d)
without duplication, any Taxes attributable to the Assets with respect to any
post-

Effective Date period; or


(e)    Fraud or willful breach of this Agreement by Purchaser or any of its
Representatives or Affiliates.


7.4    Limitation on Indemnification. Notwithstanding anything to the contrary
contained in this Agreement:


(a)    No Person shall be liable for any claim for indemnification under this
Article VII unless a Claim Certificate is delivered by the Person seeking
indemnification to the Person from whom indemnification is sought prior to the
expiration of the applicable survival period, in which case the representation,
warranty, covenant or agreement which is the subject of such claim shall survive
until such claim is resolved, whether or not the amount of the Losses resulting
from such breach has been finally determined at the time the notice is given and
whether or not the applicable survival period would have expired but for this
sentence.


(b)    Neither Seller nor Purchaser, as the case may be, shall be liable for any
claim for indemnification pursuant to Section 7.2(a) or Section 7.3(a), as the
case may be, unless the aggregate amount of Losses on a cumulative basis which
may be recovered from Seller or Purchaser, as the case may be, equals or exceeds
$500,000 (the “Deductible”), in which case, subject to the other limitations
herein, Seller or Purchaser, as the case may be, shall only be liable for the
aggregate amount of Losses in excess of the amount of the Deductible.


(c)    The maximum aggregate liability of Seller pursuant to (i) Section 7.2(a)
shall not exceed (A) an amount in cash equal to $[*] (the “Cash Cap”) plus (B) a
forfeiture of such number of Seller’s Class B Preferred Units in an amount up to
$[*] based on the Fair Market Value (as


28

--------------------------------------------------------------------------------





defined in the Operating Agreement) of such Class B Preferred Units at the time
of the delivery of the applicable Claim Certificate(s) pursuant to the
provisions of Section 7.6 (the “Equity Forfeiture Cap”); provided, however, that
any amounts due to Purchaser pursuant to the provisions of this Article VII
shall be offset first against the Cash Cap, and only upon exhaustion thereof,
the Equity Forfeiture Cap; and (ii) Section 7.2(b) through (e) of this Agreement
shall not exceed an amount equal to the Purchase Price actually received by
Seller. Notwithstanding anything to the contrary in this Agreement, the
aggregate amount of all Losses that may be recovered from Seller by Purchaser
Indemnitees under this Agreement shall not exceed (x) an amount equal to the
Purchase Price actually received by Seller plus (y) the forfeiture of the Class
B Preferred Units actually received by Seller pursuant to the Award Agreement,
valued at the Fair Market Value at the time of the delivery of the applicable
Claim Certificate(s) pursuant to the provisions of Section 7.6.


7.5    Losses Net of Insurance, etc. The amount of any Loss for which
indemnification is provided under Section 7.2 or Section 7.3 shall be net of any
insurance proceeds received as an offset against such Loss (a “Collateral
Source”). If the amount to be netted hereunder in connection with a Collateral
Source from any payment required under Section 7.2 or Section 7.3 is received
after payment by the Indemnifying Party of any amount otherwise required to be
paid to an Indemnified Party pursuant to this Article VII, the Indemnified Party
shall repay to the Indemnifying Party, promptly after such receipt, any amount
that the Indemnifying Party would not have had to pay pursuant to this Article
VII had such receipt occurred at the time of such payment. Each Party shall use
commercially reasonable efforts to mitigate Losses for which it intends to seek
indemnification hereunder. The party seeking indemnification under this Article
VII shall not be entitled to recover any Losses relating to any matter arising
under one provision of this Agreement to the extent that such party has already
recovered such Losses with respect to such matter pursuant to other provisions
of this Agreement.


7.6
Indemnification Procedure.



(a)    In the event any Person incurs Losses to which it is entitled to
indemnification pursuant to Section 7.2 or Section 7.3, as applicable, including
any claim by a Person described in Section
7.7    (an “Indemnified Party”) that might give rise to indemnification
hereunder, the Indemnified Party shall, during the applicable survival period
set forth in Section 7.1, deliver a certificate (a “Claim Certificate”) to the
party from which indemnification is sought (the “Indemnifying Party”), which
Claim Certificate shall:


(i)state that the Indemnified Party has paid or anticipates, in good faith, it
will incur Losses for which such Indemnified Party is entitled to
indemnification pursuant to this Agreement, together with a good faith estimate
thereof to the extent known; and


(ii)specify in reasonable detail the nature of the misrepresentation, breach of
warranty, breach of covenant or claim to which the Losses such Indemnified Party
claims to be entitled hereunder relate together with reference to the applicable
representation or warranty or covenant hereunder.


Notwithstanding the foregoing, the failure to so notify the Indemnifying Party
during the applicable survival period set forth in Section 7.1 shall not affect
the Indemnified Party’s right to indemnification hereunder except to the extent
the Indemnifying Party was materially prejudiced thereby.


(b)    The Indemnified Party making the claim shall only be required to state
what is required in subsections (i) and (ii) above and shall not be required to
admit or deny the validity of the facts or circumstances out of which such claim
arose.




29

--------------------------------------------------------------------------------





(c)    The Indemnifying Party and the Indemnified Party shall, within the 60-day
period beginning on the date of receipt by the Indemnifying Party of a Claim
Certificate, attempt in good faith to agree upon the rights of the respective
parties with respect to each of such claims set forth in the Claim Certificate.
If the Indemnified Party and the Indemnifying Party reach agreement on their
respective rights with respect to any of such claims, the Indemnified Party and
the Indemnifying Party shall promptly prepare and sign a memorandum setting
forth such agreement. Should the Indemnified Party and the Indemnifying Party
not agree as to any particular item or items or amount or amounts within such
time period, then the Indemnified Party shall be permitted to submit such
dispute to the courts set forth in Section 8.8.


(d)    Claims for Losses covered by a memorandum of agreement of the nature
described in Section 7.6(c) and claims for Losses, including Third-Party Claims,
the validity and amount of which have been the subject of judicial determination
as described in Sections 7.6(c) and 8.8 or shall have been settled with the
consent of the Parties are hereinafter referred to, collectively, as “Agreed
Claims”. Within 10 Business Days of the determination of the amount of any
Agreed Claim, subject to the limitations on liability herein, the Indemnifying
Party shall pay to the Indemnified Party an amount equal to the Agreed Claim by
wire transfer in immediately available funds to the bank account or accounts
designated by the Indemnified Party in a notice to the Indemnifying Party.


7.7
Third-Party Claims.



(a)    If a claim by a third party (a “Third-Party Claim”) is made against any
Indemnified Party, and if such party intends to seek indemnity with respect
thereto under this Section 7.7, such Indemnified Party shall promptly notify the
Indemnifying Party of such Third-Party Claim and provide a Claim Certificate in
connection therewith, provided that the failure to promptly notify the
Indemnifying Party shall not affect the Indemnified Party’s right to
indemnification hereunder except to the extent the Indemnified Party was
materially prejudiced thereby. The Indemnifying Party shall have 30 days after
receipt of such notice to assume the conduct and control, at the expense of the
Indemnifying Party, through counsel of its choosing which is reasonably
acceptable to the Indemnified Party, of the settlement or defense of such
Third-Party Claim and the Indemnified Party shall cooperate with the
Indemnifying Party in connection therewith; provided, that the Indemnifying
Party shall permit the Indemnified Party to participate in such settlement or
defense through counsel chosen by such Indemnified Party; provided, that the
fees and expenses of such counsel shall be borne by such Indemnified Party. The
Indemnifying Party shall not be entitled to assume control of such defense and,
subject to the limitations on liability herein, shall pay the reasonable fees
and expenses of counsel retained by the Indemnified Party if (i) such Third-
Party Claim relates to or arises in connection with any criminal proceeding,
action, indictment, allegation or investigation that constitutes a breach of any
representation or warranty of the Indemnifying Party hereunder; (ii) such
Third-Party Claim seeks an injunction against the Indemnified Party; (iii) the
Indemnified Party has been advised by counsel that a reasonable likelihood
exists of a conflict of interest between the Indemnifying Party and the
Indemnified Party (other than a conflict arising out of this Agreement); or (iv)
upon petition by the Indemnified Party, the appropriate court rules that the
Indemnifying Party failed or is failing to vigorously prosecute or defend such
Third-Party Claim. Notwithstanding any other provision of this Agreement, with
respect to any claim with respect to Taxes, Seller shall have the right to
control such claim at its sole expense if, but only if, such claim relates
solely to Taxes (x) attributable to the Assets with respect to any Pre-Effective
Date Period or (y) imposed on Seller.


(b)    Any Indemnified Party shall have the right to employ separate counsel in
any such action or claim and to participate in the defense of such Third-Party
Claim, but the fees and expenses of such counsel shall not be at the expense of
the Indemnifying Party unless (i) the Indemnifying Party shall have failed, or
is not entitled, to assume the defense of such Third-Party Claim in accordance
with Section 7.7(a) and such Third-Party Claim constitutes a breach of any
representation or warranty of the




30

--------------------------------------------------------------------------------





Indemnifying Party hereunder, or (ii) the employment of such counsel has been
specifically authorized in writing by the Indemnifying Party. So long as the
Indemnifying Party is reasonably contesting in good faith any Third-Party Claim
that such Indemnifying Party has assumed the settlement or defense of, the
Indemnified Party shall not pay or settle any such Third-Party Claim, unless
otherwise consented to by the Indemnifying Party.


(c)    If the Indemnifying Party does not notify the Indemnified Party within 30
days after the receipt of the Indemnified Party’s notice of a Third-Party Claim
of indemnity hereunder that it elects to undertake the defense thereof, the
Indemnified Party shall have the right to settle the Third-Party Claim but shall
not thereby waive any right to indemnity therefor pursuant to this Agreement and
any such settlement shall not be determinative of the amount or existence of any
Losses under this Article VII.


(d)    The Indemnifying Party shall not, except with the consent of the
Indemnified Party (not to be unreasonably withheld or delayed), enter into any
settlement that does not include, as an unconditional term thereof, an
unconditional release from all liability by the Person or Persons asserting such
Third-Party Claim to all Indemnified Parties with respect to such Third-Party
Claim or consent to entry of any judgment.


(e)    The Indemnifying Party and the Indemnified Party shall cooperate with
each other in all reasonable respects in connection with the defense of any
Third-Party Claim, including making available records relating to such
Third-Party Claim and furnishing such employees of the Indemnified Party as may
be reasonably necessary for the preparation of the defense of any such
Third-Party Claim or for testimony as witnesses in any proceeding relating to
such Third-Party Claim.


7.8    Tax Treatment of Indemnities. Indemnity payments under this Article VII
shall be treated as adjustments to the Purchase Price for all federal, state,
local and foreign Tax purposes, and the Parties agree to file their Tax Returns
accordingly.


7.9    Offset. The Parties Agree that, in addition to all other remedies
available under this Agreement, at law, in equity, or otherwise, any amounts due
to Seller by Purchaser pursuant to this Agreement may be reduced by any and all
amounts of Agreed Claims due by Seller to Purchaser.


7.10    Materiality Scrape. The representations and warranties contained in this
Agreement will be deemed to have been made without any qualifications as to
materiality, material adverse effect, specified dollar thresholds, or similar
qualifiers for purposes of determining the amount of Losses indemnifiable under
this Article VII but not for purposes of determining if there is a breach of
such representations and warranties.


7.11    Exclusive Remedies. Except with respect to the remedies described in
Section 8.10 and except for Fraud with respect to the representations and
warranties in this Agreement or willful breach of the covenants in this
Agreement, the Parties acknowledge and agree that their sole and exclusive
remedy with respect to any and all claims arising from this Agreement shall be
pursuant to the indemnification provisions set forth in this Article VII. The
Parties may not avoid the limitations on liability, recovery and recourse set
forth in this Article VII by seeking damages for breach of contract, tort or
pursuant to any other theory of Liability. Except as provided in Section 8.10
and except for Fraud with respect to the representations and warranties in this
Agreement or willful breach of the covenants in this Agreement, each of the
Parties hereby waives and releases the other Parties from any right to recover
any damages, Losses or Liabilities in connection with this Agreement, other than
pursuant to the indemnification provisions set forth in Article VII. The Parties
agree that they would not have entered into this Agreement but for the releases
and waivers set forth in this Section 7.11. For the avoidance of doubt, nothing
in this Section 7.11




31

--------------------------------------------------------------------------------





is intended to, or shall, limit in any party in any way from seeking remedies
under any agreements entered into in connection with this Agreement.


ARTICLE VIII MISCELLANEOUS
8.1
Expenses. Except as otherwise provided in this Agreement, all costs and expenses
incurred

in connection with this Agreement and the Purchase and the transactions
contemplated hereby will be paid by the Party incurring such costs and expenses.
In the event of any litigation, arbitration or similar proceeding, the
non-prevailing party shall pay the reasonable fees and expenses of the
prevailing party’s outside attorneys in connection with such litigation,
arbitration or other proceeding.


8.2    Extension; Waiver. Any agreement on the part of any Party to any
extension of the time for performance or any covenant or agreement or the waiver
of any provisions hereof shall be valid only if set forth in an instrument in
writing signed by or on behalf of such Party and referencing such extension or
waiver. No failure or delay on the part of any Party hereto in the exercise of
any right hereunder shall impair such right or be construed as a waiver of, or
acquiescence in, any breach of any representation, warranty, covenant or
agreement herein, nor shall any single or partial exercise of any such right
preclude other or further exercise thereof or of any other right.


8.3    Notices. Except as otherwise provided herein, all notices, requests,
claims, demands, waivers and other communications hereunder shall be in writing
and shall be delivered by hand or overnight courier service, mailed by certified
or registered mail or sent by email (with return email acknowledgement or
read-receipt) to the respective parties as follows (or, in each case, as
otherwise notified by any of the Parties hereto) and shall be effective and
deemed to have been given (a) immediately upon receipt of email acknowledgement
or read-receipt, when sent by email between 9:00 A.M. and 6:00 P.M. (in New
York, New York) on any Business Day (and when sent outside of such hours, at
9:00 A.M. (in New York, New York) on the next Business Day), and (b) when
received if delivered by hand or overnight courier service or certified or
registered mail on any Business Day:
(i)
If to Seller, to: YapStone, Inc.

2121 North California Boulevard, Suite 400 Walnut Creek, CA 94596
Attention: David E. Durant, General Counsel


with a copy (which shall not constitute notice or service of process) to:
Fenwick & West LLP
801 California Street, Mountain View, CA 94041
Attention: Michael Brown; David Michaels




32

--------------------------------------------------------------------------------





(i)    If to Parent or Purchaser, to:


Priority Real Estate Technology, LLC 2001 Westside Parkway, Suite 155
Alpharetta, Georgia 30004
Attention: Chris Prince, General Counsel


with a copy (which shall not constitute notice or service of process) to:
Maynard Cooper & Gale PC
1901 Sixth Avenue North 2400 Regions Harbert Plaza Birmingham, Alabama 35203
Attention: Michel M. Marcoux




Notices sent by multiple means, each of which is in compliance with the
provisions of this Agreement will be deemed to have been received at the
earliest time provided for by this Agreement. Any Party from time to time may
change its address, facsimile number, email, or other information for the
purpose of notices to that Party by giving notice specifying such change to the
other Parties hereto in accordance with this Section 8.3.


8.4    Entire Agreement. This Agreement, together with the Exhibits hereto, the
other agreements referenced herein, and the Seller Disclosure Schedule, contains
the entire understanding of the Parties hereto with respect to the subject
matter contained herein and supersedes all prior agreements and understandings,
oral and written, with respect thereto.


8.5    Binding Effect; Benefit; Assignment. This Agreement shall inure to the
benefit of and be binding upon the Parties hereto. Except with respect to
Article VII hereof, which shall inure to the benefit of each Purchaser
Indemnitee and Seller Indemnitee, all of whom are intended as express
third-party beneficiaries thereof, no other Person not party to this Agreement
shall be entitled to the benefits of this Agreement. Neither this Agreement nor
any of the rights, interests or obligations hereunder shall be assigned by any
of the Parties hereto without the prior written consent of the other Parties;
provided, that, Purchaser may assign its rights, interests and obligations
hereunder collaterally for the purpose of securing any financing for the
transactions contemplated hereby. Any attempted assignment in violation of this
Section 8.5 will be void.


8.6    Amendment and Modification. This Agreement may not be amended except by a
written instrument executed by all Parties to this Agreement.


8.7    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, and all of which together shall
be deemed to be one and the same instrument. Signed counterparts of this
Agreement may be delivered by facsimile, Docu-Sign or by scanned
.pdf image, and such signed counterparts shall be deemed originals for all
purposes.


8.8    Applicable Law; Submission to Jurisdiction; Consent to Service of
Process. THIS AGREEMENT AND THE LEGAL RELATIONS BETWEEN THE PARTIES HERETO SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE, WITHOUT REGARD TO THE CONFLICT OF LAWS RULES THEREOF. THE STATE OR
FEDERAL COURTS LOCATED IN NEW YORK CITY, NEW YORK SHALL HAVE EXCLUSIVE


33

--------------------------------------------------------------------------------





JURISDICTION OVER ANY AND ALL DISPUTES BETWEEN THE PARTIES HERETO, WHETHER IN
LAW OR EQUITY, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE AGREEMENTS,
INSTRUMENTS AND DOCUMENTS CONTEMPLATED HEREBY AND THE PARTIES CONSENT TO AND
AGREE TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS. EACH OF THE
PARTIES HERETO HEREBY WAIVES AND AGREES NOT TO ASSERT IN ANY SUCH DISPUTE, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY CLAIM THAT (A) SUCH PARTY IS
NOT PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURTS, (B) SUCH PARTY AND
SUCH PARTY’S PROPERTY IS IMMUNE FROM ANY LEGAL PROCESS ISSUED BY SUCH COURTS OR
(C) ANY LITIGATION OR OTHER PROCEEDING COMMENCED IN SUCH COURTS IS BROUGHT IN AN
INCONVENIENT FORUM. CONSISTENT WITH THE FOREGOING, EACH OF THE PARTIES HERETO
AGREES THAT IT WILL NOT BRING OR SUPPORT ANY ACTION AGAINST, OR IN ANY WAY
RELATING TO, THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT IN ANY FORUM OTHER THAN EXCLUSIVELY IN THE STATE OR FEDERAL COURTS
LOCATED IN NEW YORK CITY, NEW YORK; PROVIDED THAT NOTHING IN THIS SECTION 8.8
SHALL PROHIBIT A PARTY FROM ENFORCING A JUDGMENT OR ORDER IN ANY JURISDICTION IN
THE WORLD. AS A METHOD OF SERVICE, EACH PARTY HEREBY IRREVOCABLY CONSENTS TO THE
SERVICE OF ANY AND ALL PROCESS IN ANY ACTION BROUGHT IN ANY STATE OR FEDERAL
COURTS IN THE STATE OF NEW YORK BY THE DELIVERIES OF COPIES OF SUCH PROCESS TO
SUCH PARTY AT ITS RESPECTIVE ADDRESS SET FORTH IN SECTION 8.3 HEREOF OR BY
CERTIFIED MAIL DIRECT TO SUCH ADDRESS.


8.9    Severability. If any term, provision, agreement, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
authority to be illegal, invalid, void or unenforceable, the remainder of the
terms, provisions, agreements, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party hereto, and, upon such a determination, the Parties hereto shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties hereto as closely as possible in a reasonably acceptable manner in
order that the transactions contemplated hereby may be consummated as originally
contemplated to the fullest extent possible.


8.10    Specific Enforcement. The Parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached or
threatened to be breached and that an award of money damages would be inadequate
in such event. Accordingly, it is acknowledged that the Parties shall be
entitled to equitable relief, without proof of actual damages, including an
Order for specific performance to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement, in addition to
any other remedy to which they are entitled at law or in equity as a remedy for
any such breach or threatened breach. Each Party further agrees that neither the
other Parties nor any other Person shall be required to obtain, furnish or post
any bond or similar instrument in connection with or as a condition to obtaining
any remedy referred to in this Section 8.10, and each Party hereto irrevocably
waives any right it may have to require the obtaining, furnishing or posting of
any such bond or similar instrument.


8.11    Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES, AND SHALL CAUSE ITS AFFILIATES TO WAIVE, ALL RIGHT TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


8.12    Rules of Construction. The Parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and have participated jointly in the drafting of this


34

--------------------------------------------------------------------------------





Agreement and, therefore, waive the application of any Law, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the Party drafting such agreement or document.


8.13    Non-Recourse. No past, present or future director, officer, employee,
incorporator, member, partner, stockholder, Affiliate, agent, attorney or
representative of Seller or its Affiliates shall have any liability for any
obligations or Liabilities of Seller under this Agreement or for any claim based
on, in respect of, or by reason of, the transactions contemplated hereby.


8.14    Time of Essence. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.




[Signature Page Follows]




35

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Purchaser and Seller have caused this Asset Purchase and
Contribution Agreement to be duly executed by their respective officers
thereunto duly authorized, all as of the date first above written.


 
 
PURCHASER:
 
 
 
 
 
 
 
 
 
PRIORITY REAL ESTATE TECHNOLOGY, LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
By:
/s/ Thomas C. Priore
 
 
 
Name:
Thomas C. Priore
 
 
 
Title:
Chairman and CEO
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SELLER:
 
 
 
 
 
 
 
 
 
YAPSTONE, INC.,
 
 
 
 
a Delaware corporation
 
 
 
 
 
 
 
 
By:
/s/ David Weiss
 
 
 
Name:
David Weiss
 
 
 
Title:
President
 

















36

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed or caused to be duly executed,
as applicable, by its officers thereunto duly authorized and is joining this
Asset Purchase and Contribution Agreement solely for the purposes of Section
6.6, Section 8.5, Section 8.8, Section 8.11 and Section 8.12
thereof, all as of the date first written above.


 
 
PRIORITY TECHNOLOGY HOLDINGS, INC.,
 
 
a Delaware corporation
 
 
 
 
 
 
 
 
By:
/s/ Thomas C. Priore
 
 
 
Name:
Thomas C. Priore
 
 
 
Title:
Chairman and CEO
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











37